UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act File Number: 811-00066 American Balanced Fund, Inc. (Exact name of registrant as specified in charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of principal executive offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: December 31 Date of reporting period: July 1, 2006 - June 30, 2007 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and address of agent for service) ITEM 1 – Proxy Voting Record Fund Name : American Balanced Fund, Inc. Reporting Period: 07/01/2006 - 06/30/2007 3M COMPANY Ticker Security ID: Meeting Date Meeting Status MMM CUSIP9 88579Y101 05/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR LINDA G. ALVARADO Mgmt For For For 1.2 DIRECTOR GEORGE W. BUCKLEY Mgmt For For For 1.3 DIRECTOR VANCE D. COFFMAN Mgmt For For For 1.4 DIRECTOR MICHAEL L. ESKEW Mgmt For For For 1.5 DIRECTOR W. JAMES FARRELL Mgmt For For For 1.6 DIRECTOR HERBERT L. HENKEL Mgmt For For For 1.7 DIRECTOR EDWARD M. LIDDY Mgmt For For For 1.8 DIRECTOR ROBERT S. MORRISON Mgmt For For For 1.9 DIRECTOR AULANA L. PETERS Mgmt For For For 1.10 DIRECTOR ROZANNE L. RIDGWAY Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE SUPERMAJORITY VOTE REQUIREMENTS Mgmt For For For 4.0 AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE FAIR PRICE PROVISION Mgmt For For For 5.0 APPROVAL OF THE EXECUTIVE ANNUAL INCENTIVE PLAN Mgmt For Against Against 6.0 APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE PERFORMANCE UNIT PLAN Mgmt For For For 7.0 EXECUTIVE COMPENSATION BASED ON THE PERFORMANCE OF PEER COMPANIES. ShrHldr Against Against For ABBOTT LABORATORIES Ticker Security ID: Meeting Date Meeting Status ABT CUSIP9 002824100 04/27/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR R.S. AUSTIN Mgmt For For For 1.2 DIRECTOR W.M. DALEY Mgmt For For For 1.3 DIRECTOR W.J. FARRELL Mgmt For For For 1.4 DIRECTOR H.L. FULLER Mgmt For For For 1.5 DIRECTOR R.A. GONZALEZ Mgmt For For For 1.6 DIRECTOR D.A.L. OWEN Mgmt For For For 1.7 DIRECTOR B. POWELL JR. Mgmt For For For 1.8 DIRECTOR W.A. REYNOLDS Mgmt For For For 1.9 DIRECTOR R.S. ROBERTS Mgmt For For For 1.10 DIRECTOR S.C. SCOTT III Mgmt For For For 1.11 DIRECTOR W.D. SMITHBURG Mgmt For For For 1.12 DIRECTOR G.F. TILTON Mgmt For For For 1.13 DIRECTOR M.D. WHITE Mgmt For For For 2.0 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS Mgmt For For For 3.0 SHAREHOLDER PROPOSAL - ADVISORY VOTE ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL - THE ROLES OF CHAIR AND CEO ShrHldr Against Against For AETNA INC. Ticker Security ID: Meeting Date Meeting Status AET CUSIP9 00817Y108 04/27/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR FRANK M. CLARK Mgmt For For For 1.2 DIRECTOR BETSY Z. COHEN Mgmt For For For 1.3 DIRECTOR MOLLY J. COYE, M.D. Mgmt For For For 1.4 DIRECTOR BARBARA H. FRANKLIN Mgmt For For For 1.5 DIRECTOR JEFFREY E. GARTEN Mgmt For For For 1.6 DIRECTOR EARL G. GRAVES Mgmt For For For 1.7 DIRECTOR GERALD GREENWALD Mgmt For For For 1.8 DIRECTOR ELLEN M. HANCOCK Mgmt For For For 1.9 DIRECTOR EDWARD J. LUDWIG Mgmt For For For 1.10 DIRECTOR JOSEPH P. NEWHOUSE Mgmt For For For 1.11 DIRECTOR RONALD A. WILLIAMS Mgmt For For For 2.0 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 APPROVAL OF AMENDMENT TO ARTICLES OF INCORPORATION Mgmt For For For 4.0 SHAREHOLDER PROPOSAL ON CUMULATIVE VOTING ShrHldr Against Against For 5.0 SHAREHOLDER PROPOSAL ON NOMINATING A DIRECTOR FROM THE EXECUTIVE RETIREE RANKS ShrHldr Against Against For AGILENT TECHNOLOGIES, INC. Ticker Security ID: Meeting Date Meeting Status A CUSIP9 00846U101 02/27/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR PAUL N. CLARK Mgmt For For For 1.2 DIRECTOR JAMES G. CULLEN Mgmt For For For 1.3 DIRECTOR ROBERT L. JOSS Mgmt For For For 2.0 THE RATIFICATION OF THE AUDIT AND FINANCE COMMITTEE'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AGILENT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For ALCAN INC. Ticker Security ID: Meeting Date Meeting Status CINS 013716105 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR R. BERGER Mgmt For For For 1.2 DIRECTOR L.D. DESAUTELS Mgmt For For For 1.3 DIRECTOR R.B. EVANS Mgmt For For For 1.4 DIRECTOR L.Y. FORTIER Mgmt For For For 1.5 DIRECTOR J.E. GARTEN Mgmt For For For 1.6 DIRECTOR J.-P. JACAMON Mgmt For For For 1.7 DIRECTOR Y. MANSION Mgmt For For For 1.8 DIRECTOR C. MORIN-POSTEL Mgmt For For For 1.9 DIRECTOR H. MUNROE-BLUM Mgmt For For For 1.10 DIRECTOR H.O. RUDING Mgmt For For For 1.11 DIRECTOR G. SCHULMEYER Mgmt For For For 1.12 DIRECTOR P.M. TELLIER Mgmt For For For 1.13 DIRECTOR M.K. WONG Mgmt For For For 2.0 APPOINTMENT OF AUDITORS: PRICEWATERHOUSECOOPERS LLP Mgmt For For For 3.0 AMENDMENTS TO ALCAN EXECUTIVE SHARE OPTION PLAN. Mgmt For Against Against ALCOA INC. Ticker Security ID: Meeting Date Meeting Status AA CUSIP9 013817101 04/20/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ALAIN J.P. BELDA Mgmt For For For 1.2 DIRECTOR CARLOS GHOSN Mgmt For For For 1.3 DIRECTOR HENRY B. SCHACHT Mgmt For For For 1.4 DIRECTOR FRANKLIN A. THOMAS Mgmt For For For 2.0 PROPOSAL TO RATIFY THE INDEPENDENT AUDITOR Mgmt For For For ALTRIA GROUP, INC. Ticker Security ID: Meeting Date Meeting Status MO CUSIP9 02209S103 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ELIZABETH E. BAILEY Mgmt For For For 1.2 DIRECTOR HAROLD BROWN Mgmt For For For 1.3 DIRECTOR MATHIS CABIALLAVETTA Mgmt For For For 1.4 DIRECTOR LOUIS C. CAMILLERI Mgmt For For For 1.5 DIRECTOR J. DUDLEY FISHBURN Mgmt For For For 1.6 DIRECTOR ROBERT E.R. HUNTLEY Mgmt For For For 1.7 DIRECTOR THOMAS W. JONES Mgmt For For For 1.8 DIRECTOR GEORGE MUNOZ Mgmt For For For 1.9 DIRECTOR LUCIO A. NOTO Mgmt For For For 1.10 DIRECTOR JOHN S. REED Mgmt For For For 1.11 DIRECTOR STEPHEN M. WOLF Mgmt For For For 2.0 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS Mgmt For For For 3.0 STOCKHOLDER PROPOSAL 1 - CUMULATIVE VOTING ShrHldr Against Against For 4.0 STOCKHOLDER PROPOSAL 2 - INFORMING CHILDREN OF THEIR RIGHTS IF FORCED TO INCUR SECONDHAND SMOKE ShrHldr Against Against For 5.0 STOCKHOLDER PROPOSAL 3 - STOP ALL COMPANY-SPONSORED CAMPAIGNS" ALLEGEDLY ORIENTED TO PREVENT YOUTH FROM SMOKING " ShrHldr Against Against For 6.0 STOCKHOLDER PROPOSAL 4 - GET OUT OF TRADITIONAL TOBACCO BUSINESS BY 2010 ShrHldr Against Against For 7.0 STOCKHOLDER PROPOSAL 5 - ANIMAL WELFARE POLICY ShrHldr Against Against For AMERICAN INTERNATIONAL GROUP, INC. Ticker Security ID: Meeting Date Meeting Status AIG CUSIP9 026874107 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MARSHALL A. COHEN Mgmt For For For 1.2 DIRECTOR MARTIN S. FELDSTEIN Mgmt For For For 1.3 DIRECTOR ELLEN V. FUTTER Mgmt For For For 1.4 DIRECTOR STEPHEN L. HAMMERMAN Mgmt For For For 1.5 DIRECTOR RICHARD C. HOLBROOKE Mgmt For For For 1.6 DIRECTOR FRED H. LANGHAMMER Mgmt For For For 1.7 DIRECTOR GEORGE L. MILES, JR. Mgmt For For For 1.8 DIRECTOR MORRIS W. OFFIT Mgmt For For For 1.9 DIRECTOR JAMES F. ORR III Mgmt For For For 1.10 DIRECTOR VIRGINIA M. ROMETTY Mgmt For For For 1.11 DIRECTOR MARTIN J. SULLIVAN Mgmt For For For 1.12 DIRECTOR MICHAEL H. SUTTON Mgmt For For For 1.13 DIRECTOR EDMUND S.W. TSE Mgmt For For For 1.14 DIRECTOR ROBERT B. WILLUMSTAD Mgmt For For For 1.15 DIRECTOR FRANK G. ZARB Mgmt For For For 2.0 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 ADOPTION OF THE AMERICAN INTERNATIONAL GROUP, INC. 2 PLAN. Mgmt For For For 4.0 SHAREHOLDER PROPOSAL RELATING TO PERFORMANCE-BASED STOCK OPTIONS. ShrHldr Against Against For AMGEN INC. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/09/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Mgmt For For For 2.0 ELECTION OF DIRECTOR: MR. JERRY D. CHOATE Mgmt For For For 3.0 ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Mgmt For For For 4.0 ELECTION OF DIRECTOR: DR. GILBERT S. OMENN Mgmt For For For 5.0 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For For 6.0 TO APPROVE THE AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION ELIMINATING THE CLASSIFICATION OF THE BOARD OF DIRECTORS. Mgmt For For For 7.0 TO APPROVE THE AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED BYLAWS ELIMINATING THE CLASSIFICATION OF THE BOARD OF DIRECTORS. Mgmt For For For 8.0 STOCKHOLDER PROPOSAL #1 (ANIMAL WELFARE POLICY). ShrHldr Against Against For 9.0 STOCKHOLDER PROPOSAL #2 (SUSTAINABILITY REPORT). ShrHldr Against Against For ANALOG DEVICES, INC. Ticker Security ID: Meeting Date Meeting Status ADI CUSIP9 032654105 03/13/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JERALD G. FISHMAN Mgmt For For For 1.2 DIRECTOR JOHN C. HODGSON Mgmt For For For 1.3 DIRECTOR F. GRANT SAVIERS Mgmt For For For 1.4 DIRECTOR PAUL J. SEVERINO Mgmt For For For 2.0 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 3, 2007. Mgmt For For For 3.0 SHAREHOLDER PROPOSAL RELATING TO PERFORMANCE-BASED STOCK OPTION GRANTS TO SENIOR EXECUTIVES, AS DESCRIBED IN THE COMPANY'S PROXY STATEMENT. ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL RELATING TO MAJORITY VOTING IN DIRECTOR ELECTIONS, AS DESCRIBED IN THE COMPANY'S PROXY STATEMENT. ShrHldr Against Against For ANHEUSER-BUSCH COMPANIES, INC. Ticker Security ID: Meeting Date Meeting Status BUD CUSIP9 035229103 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR AUGUST A. BUSCH III Mgmt For For For 1.2 DIRECTOR AUGUST A. BUSCH IV Mgmt For For For 1.3 DIRECTOR CARLOS FERNANDEZ G. Mgmt For For For 1.4 DIRECTOR JAMES R. JONES Mgmt For For For 1.5 DIRECTOR ANDREW C. TAYLOR Mgmt For For For 1.6 DIRECTOR DOUGLAS A. WARNER III Mgmt For For For 2.0 APPROVAL OF THE 2 Mgmt For For For 3.0 APPROVAL OF THE GLOBAL EMPLOYEE STOCK PURCHASE PLAN Mgmt For For For 4.0 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 5.0 STOCKHOLDER PROPOSAL CONCERNING A REPORT ON CHARITABLE CONTRIBUTIONS ShrHldr Against Against For APPLIED MATERIALS, INC. Ticker Security ID: Meeting Date Meeting Status AMAT CUSIP9 038222105 03/14/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICHAEL H. ARMACOST Mgmt For For For 1.2 DIRECTOR ROBERT H. BRUST Mgmt For For For 1.3 DIRECTOR DEBORAH A. COLEMAN Mgmt For For For 1.4 DIRECTOR PHILIP V. GERDINE Mgmt For For For 1.5 DIRECTOR THOMAS J. IANNOTTI Mgmt For For For 1.6 DIRECTOR CHARLES Y.S. LIU Mgmt For For For 1.7 DIRECTOR JAMES C. MORGAN Mgmt For For For 1.8 DIRECTOR GERHARD H. PARKER Mgmt For For For 1.9 DIRECTOR WILLEM P. ROELANDTS Mgmt For For For 1.10 DIRECTOR MICHAEL R. SPLINTER Mgmt For For For 2.0 TO APPROVE THE AMENDED AND RESTATED EMPLOYEE STOCK INCENTIVE PLAN. Mgmt For Against Against 3.0 TO APPROVE THE AMENDED AND RESTATED EMPLOYEES' STOCK PURCHASE PLAN. Mgmt For For For 4.0 TO APPROVE THE AMENDED AND RESTATED SENIOR EXECUTIVE BONUS PLAN. Mgmt For For For 5.0 TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2007. Mgmt For For For ASTRAZENECA PLC Ticker Security ID: Meeting Date Meeting Status AZN CUSIP9 046353108 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 TO RECEIVE THE COMPANY'S ACCOUNTS AND THE REPORTS OF THE DIRECTORS AND AUDITOR FOR THE YEAR ENDED DECEMBER 31, 2006 Mgmt For For For 2.0 TO CONFIRM DIVIDENDS Mgmt For For For 3.0 TO RE-APPOINT KPMG AUDIT PLC, LONDON AS AUDITOR Mgmt For For For 4.0 TO AUTHORISE THE DIRECTORS TO AGREE THE REMUNERATION OF THE AUDITOR Mgmt For For For 5.1 DIRECTOR LOUIS SCHWEITZER Mgmt For For For 5.2 DIRECTOR HAKAN MOGREN Mgmt For For For 5.3 DIRECTOR DAVID R BRENNAN Mgmt For For For 5.4 DIRECTOR JOHN PATTERSON Mgmt For For For 5.5 DIRECTOR JONATHAN SYMONDS Mgmt For For For 5.6 DIRECTOR JOHN BUCHANAN Mgmt For For For 5.7 DIRECTOR JANE HENNEY Mgmt For For For 5.8 DIRECTOR MICHELE HOOPER Mgmt For For For 5.9 DIRECTOR JOE JIMENEZ Mgmt For For For 5.10 DIRECTOR DAME NANCY ROTHWELL Mgmt For For For 5.11 DIRECTOR JOHN VARLEY Mgmt For For For 5.12 DIRECTOR MARCUS WALLENBERG Mgmt For For For 6.0 TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED DECEMBER 31, 2006 Mgmt For For For 7.0 TO AUTHORISE LIMITED EU POLITICAL DONATIONS Mgmt For For For 8.0 TO AUTHORISE THE DIRECTORS TO ALLOT UNISSUED SHARES Mgmt For For For 9.0 TO AUTHORISE THE DIRECTORS TO DISAPPLY PRE-EMPTION RIGHTS Mgmt For For For 10.0 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES Mgmt For For For 11.0 TO AUTHORISE ELECTRONIC COMMUNICATION WITH SHAREHOLDERS Mgmt For For For AT&T INC. Ticker Security ID: Meeting Date Meeting Status T CUSIP9 00206R102 04/27/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: WILLIAM F. ALDINGER III Mgmt For For For 2.0 ELECTION OF DIRECTOR: GILBERT F. AMELIO Mgmt For For For 3.0 ELECTION OF DIRECTOR: REUBEN V. ANDERSON Mgmt For For For 4.0 ELECTION OF DIRECTOR: JAMES H. BLANCHARD Mgmt For For For 5.0 ELECTION OF DIRECTOR: AUGUST A. BUSCH III Mgmt For For For 6.0 ELECTION OF DIRECTOR: JAMES P. KELLY Mgmt For For For 7.0 ELECTION OF DIRECTOR: CHARLES F. KNIGHT Mgmt For For For 8.0 ELECTION OF DIRECTOR: JON C. MADONNA Mgmt For For For 9.0 ELECTION OF DIRECTOR: LYNN M. MARTIN Mgmt For For For 10.0 ELECTION OF DIRECTOR: JOHN B. MCCOY Mgmt For For For 11.0 ELECTION OF DIRECTOR: MARY S. METZ Mgmt For For For 12.0 ELECTION OF DIRECTOR: TONI REMBE Mgmt For For For 13.0 ELECTION OF DIRECTOR: JOYCE M. ROCHE Mgmt For For For 14.0 ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Mgmt For For For 15.0 ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Mgmt For For For 16.0 ELECTION OF DIRECTOR: PATRICIA P. UPTON Mgmt For For For 17.0 ELECTION OF DIRECTOR: EDWARD E. WHITACRE, JR. Mgmt For For For 18.0 RATIFY APPOINTMENT OF INDEPENDENT AUDITORS Mgmt For For For 19.0 APPROVE THE AT&T SEVERANCE POLICY Mgmt For For For 20.0 STOCKHOLDER PROPOSAL A ShrHldr Against Against For 21.0 STOCKHOLDER PROPOSAL B ShrHldr Against Against For 22.0 STOCKHOLDER PROPOSAL C ShrHldr Against Against For 23.0 STOCKHOLDER PROPOSAL D ShrHldr Against Against For 24.0 STOCKHOLDER PROPOSAL E ShrHldr Against Against For AT&T INC. Ticker Security ID: Meeting Date Meeting Status T CUSIP9 00206R102 07/21/2006 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVE ISSUANCE OF AT&T COMMON SHARES REQUIRED TO BE ISSUED PURSUANT TO THE MERGER AGREEMENT, DATED AS OF MARCH 4, 2006, BY AND AMONG BELLSOUTH CORPORATION, AT&T INC. AND ABC CONSOLIDATION CORP., AS IT MAY BE AMENDED. Mgmt For For For AUTOMATIC DATA PROCESSING, INC. Ticker Security ID: Meeting Date Meeting Status ADP CUSIP9 053015103 11/14/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR GREGORY D. BRENNEMAN Mgmt For For For 1.2 DIRECTOR LESLIE A. BRUN Mgmt For For For 1.3 DIRECTOR GARY C. BUTLER Mgmt For For For 1.4 DIRECTOR LEON G. COOPERMAN Mgmt For For For 1.5 DIRECTOR R. GLENN HUBBARD Mgmt For For For 1.6 DIRECTOR JOHN P. JONES Mgmt For For For 1.7 DIRECTOR ANN DIBBLE JORDAN Mgmt For For For 1.8 DIRECTOR FREDERIC V. MALEK Mgmt For For For 1.9 DIRECTOR HENRY TAUB Mgmt For For For 1.10 DIRECTOR ARTHUR F. WEINBACH Mgmt For For For 2.0 APPROVAL OF THE COMPANY'S AMENDED AND RESTATED EXECUTIVE INCENTIVE COMPENSATION PLAN Mgmt For For For 3.0 APPOINTMENT OF DELOITTE & TOUCHE LLP Mgmt For For For AVON PRODUCTS, INC. Ticker Security ID: Meeting Date Meeting Status AVP CUSIP9 054303102 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR W. DON CORNWELL Mgmt For For For 1.2 DIRECTOR EDWARD T. FOGARTY Mgmt For For For 1.3 DIRECTOR FRED HASSAN Mgmt For For For 1.4 DIRECTOR ANDREA JUNG Mgmt For For For 1.5 DIRECTOR MARIA ELENA LAGOMASINO Mgmt For For For 1.6 DIRECTOR ANN S. MOORE Mgmt For For For 1.7 DIRECTOR PAUL S. PRESSLER Mgmt For For For 1.8 DIRECTOR GARY M. RODKIN Mgmt For For For 1.9 DIRECTOR PAULA STERN Mgmt For For For 1.10 DIRECTOR LAWRENCE A. WEINBACH Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION AND BY-LAWS Mgmt For Against Against 4.0 RESOLUTION REGARDING BENCHMARKING OF INCENTIVE COMPENSATION GOALS AGAINST PEER GROUP PERFORMANCE ShrHldr Against Against For BANK OF AMERICA CORPORATION Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: WILLIAM BARNET, III Mgmt For For For 2.0 ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Mgmt For For For 3.0 ELECTION OF DIRECTOR: JOHN T. COLLINS Mgmt For For For 4.0 ELECTION OF DIRECTOR: GARY L. COUNTRYMAN Mgmt For For For 5.0 ELECTION OF DIRECTOR: TOMMY R. FRANKS Mgmt For For For 6.0 ELECTION OF DIRECTOR: CHARLES K. GIFFORD Mgmt For For For 7.0 ELECTION OF DIRECTOR: W. STEVEN JONES Mgmt For For For 8.0 ELECTION OF DIRECTOR: KENNETH D. LEWIS Mgmt For For For 9.0 ELECTION OF DIRECTOR: MONICA C. LOZANO Mgmt For For For 10.0 ELECTION OF DIRECTOR: WALTER E. MASSEY Mgmt For For For 11.0 ELECTION OF DIRECTOR: THOMAS J. MAY Mgmt For For For 12.0 ELECTION OF DIRECTOR: PATRICIA E. MITCHELL Mgmt For For For 13.0 ELECTION OF DIRECTOR: THOMAS M. RYAN Mgmt For For For 14.0 ELECTION OF DIRECTOR: O. TEMPLE SLOAN, JR. Mgmt For For For 15.0 ELECTION OF DIRECTOR: MEREDITH R. SPANGLER Mgmt For For For 16.0 ELECTION OF DIRECTOR: ROBERT L. TILLMAN Mgmt For For For 17.0 ELECTION OF DIRECTOR: JACKIE M. WARD Mgmt For For For 18.0 RATIFICATION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Mgmt For For For 19.0 STOCKHOLDER PROPOSAL - STOCK OPTIONS ShrHldr Against Against For 20.0 STOCKHOLDER PROPOSAL - NUMBER OF DIRECTORS ShrHldr Against Against For 21.0 STOCKHOLDER PROPOSAL - INDEPENDENT BOARD CHAIRMAN ShrHldr Against Against For Bayer AG Ticker Security ID: Meeting Date Meeting Status ISIN DE0005752000 04/27/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Receive Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of EUR 1 per Share for Fiscal 2006 Mgmt For For For 2.0 Approve Discharge of Management Board for Fiscal 2006 Mgmt For For For 3.0 Approve Discharge of Supervisory Board for Fiscal 2006 Mgmt For For For 4.1 Elect Paul Achleitner to the Supervisory Board Mgmt For For For 4.2 Elect Clemens Boersig to the Supervisory Board Mgmt For For For 4.3 Elect Hans-Olaf Henkel to the Supervisory Board Mgmt For For For 4.4 Elect Klaus Kleinfeld to the Supervisory Board Mgmt For For For 4.5 Elect Helmut Panke to the Supervisory Board Mgmt For For For 4.6 Elect Manfred Schneider to the Supervisory Board Mgmt For For For 4.7 Elect Ekkehard Schulzto the Supervisory Board Mgmt For For For 4.8 Elect Klaus Sturany to the Supervisory Board Mgmt For For For 4.9 Elect Juergen Weber to the Supervisory Board Mgmt For For For 4.10 Elect Ernst-Ludwig Winnacker to the Supervisory Board Mgmt For For For 5.0 Approve Creation of 195 Million Pool of Capital with Preemptive Rights (Authorized Capital II) Mgmt For For For 6.0 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Mgmt For Abstain NA 7.0 Approve Affiliation Agreement with Subsidiary Bayer Schering GmbH Mgmt For For For 8.0 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2007 Mgmt For For For BELLSOUTH CORPORATION Ticker Security ID: Meeting Date Meeting Status CUSIP9 079860102 07/21/2006 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 4, 2006, AS AMENDED, AMONG BELLSOUTH, AT&T INC. AND A WHOLLY-OWNED SUBSIDIARY OF AT&T INC. Mgmt For For For BERKSHIRE HATHAWAY INC. Ticker Security ID: Meeting Date Meeting Status BRK.A CUSIP9 084670108 05/05/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WARREN E. BUFFETT Mgmt For For For 1.2 DIRECTOR CHARLES T. MUNGER Mgmt For For For 1.3 DIRECTOR HOWARD G. BUFFETT Mgmt For For For 1.4 DIRECTOR SUSAN L. DECKER Mgmt For For For 1.5 DIRECTOR WILLIAM H. GATES III Mgmt For For For 1.6 DIRECTOR DAVID S. GOTTESMAN Mgmt For For For 1.7 DIRECTOR CHARLOTTE GUYMAN Mgmt For For For 1.8 DIRECTOR DONALD R. KEOUGH Mgmt For For For 1.9 DIRECTOR THOMAS S. MURPHY Mgmt For For For 1.10 DIRECTOR RONALD L. OLSON Mgmt For For For 1.11 DIRECTOR WALTER SCOTT, JR. Mgmt For For For 2.0 SHAREHOLDER PROPOSAL: TO APPROVE THE SHAREHOLDER PROPOSAL WITH RESPECT TO INVESTMENTS IN CERTAIN FOREIGN CORPORATIONS. ShrHldr Against Against For BEST BUY CO., INC. Ticker Security ID: Meeting Date Meeting Status BBY CUSIP9 086516101 06/27/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RONALD JAMES* Mgmt For For For 1.2 DIRECTOR ELLIOT S. KAPLAN* Mgmt For For For 1.3 DIRECTOR MATTHEW H. PAULL* Mgmt For For For 1.4 DIRECTOR JAMES E. PRESS* Mgmt For For For 1.5 DIRECTOR RICHARD M. SCHULZE* Mgmt For For For 1.6 DIRECTOR MARY A. TOLAN* Mgmt For For For 1.7 DIRECTOR HATIM A. TYABJI* Mgmt For For For 1.8 DIRECTOR ROGELIO M. REBOLLEDO** Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 1, 2008. Mgmt For For For 3.0 APPROVAL OF AN AMENDMENT TO THE BEST BUY CO., INC. 2 PLAN TO INCREASE THE NUMBER OF SHARES SUBJECT TO THE PLAN TO 38 MILLION SHARES. Mgmt For For For BRISTOL-MYERS SQUIBB COMPANY Ticker Security ID: Meeting Date Meeting Status BMY CUSIP9 110122108 05/01/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: L.B. CAMPBELL Mgmt For For For 2.0 ELECTION OF DIRECTOR: J.M. CORNELIUS Mgmt For For For 3.0 ELECTION OF DIRECTOR: L.J. FREEH Mgmt For For For 4.0 ELECTION OF DIRECTOR: L.H. GLIMCHER, M.D. Mgmt For For For 5.0 ELECTION OF DIRECTOR: M. GROBSTEIN Mgmt For For For 6.0 ELECTION OF DIRECTOR: L. JOHANSSON Mgmt For For For 7.0 ELECTION OF DIRECTOR: J.D. ROBINSON III Mgmt For For For 8.0 ELECTION OF DIRECTOR: V.L. SATO, PH.D. Mgmt For For For 9.0 ELECTION OF DIRECTOR: R.S. WILLIAMS, M.D. Mgmt For For For 10.0 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 11.0 2007 STOCK AWARD AND INCENTIVE PLAN Mgmt For For For 12.0 SENIOR EXECUTIVE PERFORMANCE INCENTIVE PLAN Mgmt For Against Against 13.0 EXECUTIVE COMPENSATION DISCLOSURE ShrHldr Against Against For 14.0 RECOUPMENT ShrHldr Against Against For 15.0 CUMULATIVE VOTING ShrHldr Against For Against CARNIVAL CORPORATION Ticker Security ID: Meeting Date Meeting Status CCL CUSIP9 143658300 04/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICKY ARISON Mgmt For For For 1.2 DIRECTOR AMB R.G. CAPEN, JR. Mgmt For For For 1.3 DIRECTOR ROBERT H. DICKINSON Mgmt For For For 1.4 DIRECTOR ARNOLD W. DONALD Mgmt For For For 1.5 DIRECTOR PIER LUIGI FOSCHI Mgmt For For For 1.6 DIRECTOR HOWARD S. FRANK Mgmt For For For 1.7 DIRECTOR RICHARD J. GLASIER Mgmt For For For 1.8 DIRECTOR BARONESS HOGG Mgmt For For For 1.9 DIRECTOR MODESTO A. MAIDIQUE Mgmt For For For 1.10 DIRECTOR SIR JOHN PARKER Mgmt For For For 1.11 DIRECTOR PETER G. RATCLIFFE Mgmt For For For 1.12 DIRECTOR STUART SUBOTNICK Mgmt For For For 1.13 DIRECTOR LAURA WEIL Mgmt For For For 1.14 DIRECTOR UZI ZUCKER Mgmt For For For 2.0 TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR CARNIVAL PLC AND TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR CARNIVAL CORPORATION. Mgmt For For For 3.0 TO AUTHORIZE THE AUDIT COMMITTEE OF CARNIVAL PLC TO AGREE TO THE REMUNERATION OF THE INDEPENDENT AUDITORS. Mgmt For For For 4.0 TO RECEIVE THE ACCOUNTS AND REPORTS FOR CARNIVAL PLC FOR THE FINANCIAL YEAR ENDED NOVEMBER 30, 2006. Mgmt For For For 5.0 TO APPROVE THE DIRECTORS' REMUNERATION REPORT OF CARNIVAL PLC. Mgmt For For For 6.0 TO APPROVE LIMITS ON THE AUTHORITY TO ALLOT SHARES BY CARNIVAL PLC. Mgmt For For For 7.0 TO APPROVE THE DISAPPLICATION OF PRE-EMPTION RIGHTS FOR CARNIVAL PLC. Mgmt For For For 8.0 TO APPROVE A GENERAL AUTHORITY FOR CARNIVAL PLC TO BUY BACK CARNIVAL PLC ORDINARY SHARES IN THE OPEN MARKET. Mgmt For For For 9.0 TO APPROVE ELECTRONIC COMMUNICATIONS WITH CARNIVAL PLC SHAREHOLDERS. Mgmt For For For Carnival Plc Ticker Security ID: Meeting Date Meeting Status ISIN GB0031215220 04/16/2007 Unvoted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Re-elect Mickey Arison as Director of Carnival Corporation and as a Director of Carnival Plc Mgmt For 2.0 Re-elect Richard Capen Jr as Director of Carnival Corporation and as a Director of Carnival Plc Mgmt For 3.0 Re-elect Robert Dickinson as Director of Carnival Corporation and as a Director of Carnival Plc Mgmt For 4.0 Re-elect Arnold Donald as Director of Carnival Corporation and as a Director of Carnival Plc Mgmt For 5.0 Re-elect Pier Foschi as Director of Carnival Corporation and as a Director of Carnival Plc Mgmt For 6.0 Re-elect Howard Frank as Director of Carnival Corporation and as a Director of Carnival Plc Mgmt For 7.0 Re-elect Richard Glasier as Director of Carnival Corporation and as a Director of Carnival Plc Mgmt For 8.0 Re-elect Baroness Hogg as Director of Carnival Corporation and as a Director of Carnival Plc Mgmt For 9.0 Re-elect Modesto Maidiqueas Director of Carnival Corporation and as a Director of Carnival Plc Mgmt For 10.0 Re-elect Sir John Parker as Director of Carnival Corporation and as a Director of Carnival Plc Mgmt For 11.0 Re-elect Peter Ratcliffe as Director of Carnival Corporation and as a Director of Carnival Plc Mgmt For 12.0 Re-elect Stuart Subotnick as Director of Carnival Corporation and as a Director of Carnival Plc Mgmt For 13.0 Elect Laura Weil as Director of Carnival Corporation and as a Director of Carnival Plc Mgmt For 14.0 Re-elect Uzi Zucker as Director of Carnival Corporation and as a Director of Carnival Plc Mgmt For 15.0 Reappoint PricewaterhouseCoopers LLP as Auditors of the Company Mgmt For 16.0 Authorise the Audit Committee to Fix Remuneration of Auditors Mgmt For 17.0 Accept Financial Statements and Statutory Reports Mgmt For 18.0 Approve Remuneration Report Mgmt For 19.0 Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 21,239,657 Mgmt For 20.0 Subject to Passing Ordinary Resolution 19, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 17,688,017 Mgmt For 21.0 Authorise 10,655,432 Ordinary Shares for Market Purchase Mgmt For 22.0 Amend Articles of Association Re: Electronic Communications Mgmt For CATERPILLAR INC. Ticker Security ID: Meeting Date Meeting Status CAT CUSIP9 149123101 06/13/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JOHN T. DILLON Mgmt For For For 1.2 DIRECTOR JUAN GALLARDO Mgmt For For For 1.3 DIRECTOR WILLIAM A. OSBORN Mgmt For For For 1.4 DIRECTOR EDWARD B. RUST, JR. Mgmt For For For 2.0 RATIFY AUDITORS Mgmt For For For 3.0 STOCKHOLDER PROPOSAL-SEPARATE CEO & CHAIR ShrHldr Against Against For 4.0 STOCKHOLDER PROPOSAL-MAJORITY VOTE STANDARD ShrHldr Against Against For CHEVRON CORPORATION Ticker Security ID: Meeting Date Meeting Status CVX CUSIP9 166764100 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: S.H. ARMACOST Mgmt For For For 2.0 ELECTION OF DIRECTOR: L.F. DEILY Mgmt For For For 3.0 ELECTION OF DIRECTOR: R.E. DENHAM Mgmt For For For 4.0 ELECTION OF DIRECTOR: R.J. EATON Mgmt For For For 5.0 ELECTION OF DIRECTOR: S. GINN Mgmt For For For 6.0 ELECTION OF DIRECTOR: F.G. JENIFER Mgmt For For For 7.0 ELECTION OF DIRECTOR: S. NUNN Mgmt For For For 8.0 ELECTION OF DIRECTOR: D.J. O'REILLY Mgmt For For For 9.0 ELECTION OF DIRECTOR: D.B. RICE Mgmt For For For 10.0 ELECTION OF DIRECTOR: P.J. ROBERTSON Mgmt For For For 11.0 ELECTION OF DIRECTOR: K.W. SHARER Mgmt For For For 12.0 ELECTION OF DIRECTOR: C.R. SHOEMATE Mgmt For For For 13.0 ELECTION OF DIRECTOR: R.D. SUGAR Mgmt For For For 14.0 ELECTION OF DIRECTOR: C. WARE Mgmt For For For 15.0 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 16.0 PROPOSAL TO AMEND CHEVRON'S RESTATED CERTIFICATE OF INCORPORATION TO REPEAL THE SUPERMAJORITY VOTE PROVISIONS Mgmt For For For 17.0 ADOPT POLICY AND REPORT ON HUMAN RIGHTS ShrHldr Against Against For 18.0 ADOPT GOALS AND REPORT ON GREENHOUSE GAS EMISSIONS ShrHldr Against Against For 19.0 ADOPT POLICY AND REPORT ON ANIMAL WELFARE ShrHldr Against Against For 20.0 RECOMMEND AMENDMENT TO THE BY-LAWS TO SEPARATE THE CEO/CHAIRMAN POSITIONS ShrHldr Against Against For 21.0 AMEND THE BY-LAWS REGARDING THE STOCKHOLDER RIGHTS PLAN POLICY ShrHldr Against For Against 22.0 REPORT ON HOST COUNTRY ENVIRONMENTAL LAWS ShrHldr Against Against For CIGNA CORPORATION Ticker Security ID: Meeting Date Meeting Status CI CUSIP9 125509109 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: ROBERT H. CAMPBELL Mgmt For For For 2.0 ELECTION OF DIRECTOR: ISAIAH HARRIS, JR. Mgmt For For For 3.0 ELECTION OF DIRECTOR: JANE E. HENNEY, M.D. Mgmt For For For 4.0 ELECTION OF DIRECTOR: DONNA F. ZARCONE Mgmt For For For 5.0 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CIGNA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Mgmt For For For 6.0 APPROVAL OF THE AMENDED AND RESTATED CIGNA EXECUTIVE INCENTIVE PLAN Mgmt For For For CISCO SYSTEMS, INC. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/15/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR CAROL A. BARTZ Mgmt For For For 1.2 DIRECTOR M. MICHELE BURNS Mgmt For For For 1.3 DIRECTOR MICHAEL D. CAPELLAS Mgmt For For For 1.4 DIRECTOR LARRY R. CARTER Mgmt For For For 1.5 DIRECTOR JOHN T. CHAMBERS Mgmt For For For 1.6 DIRECTOR DR. JOHN L. HENNESSY Mgmt For For For 1.7 DIRECTOR RICHARD M. KOVACEVICH Mgmt For For For 1.8 DIRECTOR RODERICK C. MCGEARY Mgmt For For For 1.9 DIRECTOR STEVEN M. WEST Mgmt For For For 1.10 DIRECTOR JERRY YANG Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 28, 2007. Mgmt For For For 3.0 PROPOSAL SUBMITTED BY A SHAREHOLDER URGING THE BOARD OF DIRECTORS TO ADOPT A POLICY THAT A SIGNIFICANT PORTION OF FUTURE EQUITY COMPENSATION GRANTS TO SENIOR EXECUTIVES SHALL BE SHARES OF STOCK THAT REQUIRE THE ACHIEVEMENT OF PERFORMANCE GOALS AS A PREREQ ShrHldr Against Against For 4.0 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD'S COMPENSATION COMMITTEE INITIATE A REVIEW OF CISCO'S EXECUTIVE COMPENSATION POLICIES AND TO MAKE AVAILABLE, UPON REQUEST, A REPORT OF THAT REVIEW BY JANUARY 1, 2007, AS SET FORTH IN THE ACCOMPANYING ShrHldr Against Against For 5.0 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS WITHIN SIX MONTHS PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES ShrHldr Against Against For CITIGROUP INC. Ticker Security ID: Meeting Date Meeting Status C CUSIP9 172967101 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: C. MICHAEL ARMSTRONG. Mgmt For For For 2.0 ELECTION OF DIRECTOR: ALAIN J.P. BELDA. Mgmt For For For 3.0 ELECTION OF DIRECTOR: GEORGE DAVID. Mgmt For For For 4.0 ELECTION OF DIRECTOR: KENNETH T. DERR. Mgmt For For For 5.0 ELECTION OF DIRECTOR: JOHN M. DEUTCH. Mgmt For For For 6.0 ELECTION OF DIRECTOR: ROBERTO HERNANDEZ RAMIREZ. Mgmt For For For 7.0 ELECTION OF DIRECTOR: KLAUS KLEINFELD. Mgmt For For For 8.0 ELECTION OF DIRECTOR: ANDREW N. LIVERIS. Mgmt For For For 9.0 ELECTION OF DIRECTOR: ANNE MULCAHY. Mgmt For For For 10.0 ELECTION OF DIRECTOR: RICHARD D. PARSONS. Mgmt For For For 11.0 ELECTION OF DIRECTOR: CHARLES PRINCE. Mgmt For For For 12.0 ELECTION OF DIRECTOR: JUDITH RODIN. Mgmt For For For 13.0 ELECTION OF DIRECTOR: ROBERT E. RUBIN. Mgmt For For For 14.0 ELECTION OF DIRECTOR: FRANKLIN A. THOMAS. Mgmt For For For 15.0 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITIGROUP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 16.0 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON PRIOR GOVERNMENTAL SERVICE OF CERTAIN INDIVIDUALS. ShrHldr Against Against For 17.0 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. ShrHldr Against Against For 18.0 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON CHARITABLE CONTRIBUTIONS. ShrHldr Against Against For 19.0 SHAREOWNER PROPOSAL REQUESTING AN ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION. ShrHldr Against Against For 20.0 STOCKHOLDER PROPOSAL REQUESTING THAT CEO COMPENSATION BE LIMITED TO NO MORE THAN 100 TIMES THE AVERAGE COMPENSATION PAID TO WORLDWIDE EMPLOYEES. ShrHldr Against Against For 21.0 STOCKHOLDER PROPOSAL REQUESTING THAT THE CHAIRMAN OF THE BOARD HAVE NO MANAGEMENT DUTIES, TITLES OR RESPONSIBILITIES. ShrHldr Against Against For 22.0 STOCKHOLDER PROPOSAL REQUESTING THAT STOCK OPTIONS BE SUBJECT TO A FIVE-YEAR SALES RESTRICTION. ShrHldr Against Against For 23.0 STOCKHOLDER PROPOSAL REQUESTING CUMULATIVE VOTING. ShrHldr Against For Against 24.0 STOCKHOLDER PROPOSAL REQUESTING THAT STOCKHOLDERS HAVE THE RIGHT TO CALL SPECIAL SHAREHOLDER MEETINGS. ShrHldr Against Against For CONOCOPHILLIPS Ticker Security ID: Meeting Date Meeting Status COP CUSIP9 20825C104 05/09/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF CLASS II DIRECTOR: JAMES E. COPELAND, JR. Mgmt For For For 2.0 ELECTION OF CLASS II DIRECTOR: KENNETH M. DUBERSTEIN Mgmt For For For 3.0 ELECTION OF CLASS II DIRECTOR: RUTH R. HARKIN Mgmt For For For 4.0 ELECTION OF CLASS II DIRECTOR: WILLIAM R. RHODES Mgmt For For For 5.0 ELECTION OF CLASS II DIRECTOR: J. STAPLETON ROY Mgmt For For For 6.0 ELECTION OF CLASS II DIRECTOR: WILLIAM E. WADE, JR. Mgmt For For For 7.0 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Mgmt For For For 8.0 CORPORATE POLITICAL CONTRIBUTIONS ShrHldr Against Against For 9.0 GLOBAL WARMING-RENEWABLES ShrHldr Against Against For 10.0 QUALIFICATION FOR DIRECTOR NOMINEES ShrHldr Against Against For 11.0 DRILLING IN SENSITIVE/PROTECTED AREAS ShrHldr Against Against For 12.0 REPORT ON RECOGNITION OF INDIGENOUS RIGHTS ShrHldr Against Against For 13.0 COMMUNITY ACCOUNTABILITY ShrHldr Against Against For DEERE & COMPANY Ticker Security ID: Meeting Date Meeting Status DE CUSIP9 244199105 02/28/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: ROBERT W. LANE Mgmt For For For 2.0 ELECTION OF DIRECTOR: ANTONIO MADERO B. Mgmt For For For 3.0 ELECTION OF DIRECTOR: AULANA L. PETERS Mgmt For For For 4.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2007 Mgmt For For For DELL INC. Ticker Security ID: Meeting Date Meeting Status DELL CUSIP9 24702R101 07/21/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DONALD J. CARTY Mgmt For For For 1.2 DIRECTOR MICHAEL S. DELL Mgmt For For For 1.3 DIRECTOR WILLIAM H. GRAY, III Mgmt For For For 1.4 DIRECTOR SALLIE L. KRAWCHECK Mgmt For For For 1.5 DIRECTOR ALAN (A.G.) LAFLEY Mgmt For For For 1.6 DIRECTOR JUDY C. LEWENT Mgmt For For For 1.7 DIRECTOR KLAUS S. LUFT Mgmt For For For 1.8 DIRECTOR ALEX J. MANDL Mgmt For For For 1.9 DIRECTOR MICHAEL A. MILES Mgmt For For For 1.10 DIRECTOR SAMUEL A. NUNN, JR. Mgmt For For For 1.11 DIRECTOR KEVIN B. ROLLINS Mgmt For For For 2.0 RATIFICATION OF INDEPENDENT AUDITOR Mgmt For For For 3.0 GLOBAL HUMAN RIGHTS STANDARD ShrHldr Against Against For 4.0 DECLARATION OF DIVIDEND ShrHldr Against For Against DOMINION RESOURCES, INC. Ticker Security ID: Meeting Date Meeting Status D CUSIP9 25746U109 04/27/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR PETER W. BROWN Mgmt For For For 1.2 DIRECTOR GEORGE A. DAVIDSON, JR. Mgmt For For For 1.3 DIRECTOR THOMAS F. FARRELL, II Mgmt For For For 1.4 DIRECTOR JOHN W. HARRIS Mgmt For For For 1.5 DIRECTOR ROBERT S. JEPSON, JR. Mgmt For For For 1.6 DIRECTOR MARK J. KINGTON Mgmt For For For 1.7 DIRECTOR BENJAMIN J. LAMBERT III Mgmt For For For 1.8 DIRECTOR MARGARET A. MCKENNA Mgmt For For For 1.9 DIRECTOR FRANK S. ROYAL Mgmt For For For 1.10 DIRECTOR DAVID A. WOLLARD Mgmt For For For 2.0 RATIFY THE APPOINTMENT OF INDEPENDENT AUDITORS FOR THE 2007 FINANCIAL STATEMENTS. Mgmt For For For 3.0 SHAREHOLDER PROPOSAL - ENVIRONMENTAL REPORT. ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL - TRANSMISSION LINE REPORT. ShrHldr Against Against For E. I. DU PONT DE NEMOURS AND COMPANY Ticker Security ID: Meeting Date Meeting Status DD CUSIP9 263534109 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RICHARD H. BROWN Mgmt For For For 1.2 DIRECTOR ROBERT A. BROWN Mgmt For For For 1.3 DIRECTOR BERTRAND P. COLLOMB Mgmt For For For 1.4 DIRECTOR CURTIS J. CRAWFORD Mgmt For For For 1.5 DIRECTOR JOHN T. DILLON Mgmt For For For 1.6 DIRECTOR ELEUTHERE I. DU PONT Mgmt For For For 1.7 DIRECTOR CHARLES O. HOLLIDAY, JR Mgmt For For For 1.8 DIRECTOR LOIS D. JULIBER Mgmt For For For 1.9 DIRECTOR MASAHISA NAITOH Mgmt For For For 1.10 DIRECTOR SEAN O'KEEFE Mgmt For For For 1.11 DIRECTOR WILLIAM K. REILLY Mgmt For For For 2.0 ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 ON DUPONT EQUITY AND INCENTIVE PLAN Mgmt For For For 4.0 ON GENETICALLY MODIFIED FOOD ShrHldr Against Against For 5.0 ON PLANT CLOSURE ShrHldr Against Against For 6.0 ON REPORT ON PFOA ShrHldr Against Against For 7.0 ON COSTS ShrHldr Against Against For 8.0 ON GLOBAL WARMING ShrHldr Against Against For 9.0 ON CHEMICAL FACILITY SECURITY ShrHldr Against Against For EADS, European Aeronautic Defence & Space N.V. Ticker Security ID: Meeting Date Meeting Status ISIN NL0000235190 05/04/2007 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Approve Board Report Including Chapter on Corporate Governance Mgmt For For For 2.0 Approve Financial Statements and Statutory Reports Mgmt For For For 3.0 Approve Allocation of Income and Dividends Mgmt For For For 4.0 Approve Discharge of Board of Directors Mgmt For For For 5.0 Ratify Ernst & Young and KPMG Accountants as Auditors Mgmt For For For 6.0 Elect Michel Pebereau to Board of Directors Mgmt For For For 7.0 Elect Bodo Uebber to Board of Directors Mgmt For For For 8.0 Amend Articles Mgmt For For For 9.0 Grant Board Authority to Issue Shares and Restricting/Excluding Preemptive Rights Mgmt For For For 10.0 Cancellation of Shares Repurchased by the Company Mgmt For For For 11.0 Authorize Repurchase of Up to Ten Percent of Issued Share Capital Mgmt For For For ELI LILLY AND COMPANY Ticker Security ID: Meeting Date Meeting Status LLY CUSIP9 532457108 04/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR W. BISCHOFF Mgmt For For For 1.2 DIRECTOR J.M. COOK Mgmt For For For 1.3 DIRECTOR F.G. PRENDERGAST Mgmt For For For 1.4 DIRECTOR K.P. SEIFERT Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS PRINCIPAL INDEPENDENT AUDITORS FOR 2007. Mgmt For For For 3.0 APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO PROVIDE FOR ANNUAL ELECTION OF DIRECTORS. Mgmt For For For 4.0 REAPPROVE PERFORMANCE GOALS FOR THE COMPANY'S STOCK PLANS. Mgmt For For For 5.0 PROPOSAL BY SHAREHOLDERS ON EXTENDING THE COMPANY'S ANIMAL CARE AND USE POLICY TO CONTRACT LABS. ShrHldr Against Against For 6.0 PROPOSAL BY SHAREHOLDERS ON INTERNATIONAL OUTSOURCING OF ANIMAL RESEARCH. ShrHldr Against Against For 7.0 PROPOSAL BY SHAREHOLDERS ON SEPARATING THE ROLES OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER. ShrHldr Against Against For 8.0 PROPOSAL BY SHAREHOLDERS ON AMENDING THE ARTICLES OF INCORPORATION TO ALLOW SHAREHOLDERS TO AMEND THE BYLAWS. ShrHldr Against For Against 9.0 PROPOSAL BY SHAREHOLDERS ON ADOPTING A SIMPLE MAJORITY VOTE STANDARD. ShrHldr Against For Against EMC CORPORATION Ticker Security ID: Meeting Date Meeting Status EMC CUSIP9 268648102 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICHAEL W. BROWN Mgmt For For For 1.2 DIRECTOR JOHN R. EGAN Mgmt For For For 1.3 DIRECTOR DAVID N. STROHM Mgmt For For For 2.0 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Mgmt For For For 3.0 TO APPROVE AN AMENDED AND RESTATED EMC CORPORATION 2 BY 100,000,000. Mgmt For Against Against 4.0 TO APPROVE AN AMENDMENT TO EMC'S 1 BY 25,000,000. Mgmt For For For 5.0 TO ELIMINATE EMC'S CLASSIFIED BOARD STRUCTURE AND PROVIDE FOR THE ANNUAL ELECTION OF EACH DIRECTOR. Mgmt For For For 6.0 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO EMC'S AUDIT COMMITTEE, AS DESCRIBED IN EMC'S PROXY STATEMENT. ShrHldr Against Against For 7.0 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO ELECTION OF DIRECTORS BY MAJORITY VOTE, AS DESCRIBED IN EMC'S PROXY STATEMENT. ShrHldr Against Against For 8.0 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO SIMPLE MAJORITY VOTE, AS DESCRIBED IN EMC'S PROXY STATEMENT. ShrHldr Against For Against 9.0 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO PAY-FOR-SUPERIOR PERFORMANCE, AS DESCRIBED IN EMC'S PROXY STATEMENT. ShrHldr Against Against For EMERSON ELECTRIC CO. Ticker Security ID: Meeting Date Meeting Status EMR CUSIP9 291011104 02/06/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR C. FERNANDEZ G Mgmt For For For 1.2 DIRECTOR W. J. GALVIN Mgmt For For For 1.3 DIRECTOR R. L. RIDGWAY Mgmt For For For 1.4 DIRECTOR R. L. STEPHENSON Mgmt For For For 2.0 RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For EnCana Corporation Ticker Security ID: Meeting Date Meeting Status ISIN CA2925051047 04/25/2007 Voted Meeting Type Country of Trade Annual/Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Director Ralph S. Cunningham Mgmt For For For 1.2 Elect Director Patrick D. Daniel Mgmt For For For 1.3 Elect Director Ian W. Delaney Mgmt For For For 1.4 Elect Director Randall K. Eresman Mgmt For For For 1.5 Elect Director Michael A. Grandin Mgmt For For For 1.6 Elect Director Barry W. Harrison Mgmt For For For 1.7 Elect Director Dale A. Lucas Mgmt For For For 1.8 Elect Director Ken F. McCready Mgmt For For For 1.9 Elect Director Valerie A.A. Nielsen Mgmt For For For 1.10 Elect Director David P. O'Brien Mgmt For For For 1.11 Elect Director Jane L. Peverett Mgmt For For For 1.12 Elect Director Allan P. Sawin Mgmt For For For 1.13 Elect Director Dennis A. Sharp Mgmt For For For 1.14 Elect Director James M. Stanford Mgmt For For For 1.15 Elect Director Wayne G. Thomson Mgmt For For For 2.0 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Remuneration of Auditors Mgmt For For For 3.0 Approve Shareholder Rights Plan Mgmt For For For 4.0 Amend Employee Stock Option Plan Mgmt For For For 5.0 Amend Employee Stock Option Plan Mgmt For For For EOG RESOURCES, INC. Ticker Security ID: Meeting Date Meeting Status EOG CUSIP9 26875P101 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR GEORGE A. ALCORN Mgmt For For For 1.2 DIRECTOR CHARLES R. CRISP Mgmt For For For 1.3 DIRECTOR MARK G. PAPA Mgmt For For For 1.4 DIRECTOR EDMUND P. SEGNER, III Mgmt For For For 1.5 DIRECTOR WILLIAM D. STEVENS Mgmt For For For 1.6 DIRECTOR H. LEIGHTON STEWARD Mgmt For For For 1.7 DIRECTOR DONALD F. TEXTOR Mgmt For For For 1.8 DIRECTOR FRANK G. WISNER Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS, AS AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For For EQUITY OFFICE PROPERTIES TRUST Ticker Security ID: Meeting Date Meeting Status OFC CUSIP9 294741509 02/07/2007 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 TO APPROVE THE MERGER OF EQUITY OFFICE PROPERTIES TRUST WITH AND INTO BLACKHAWK ACQUISITION TRUST AND THE AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 19, 2006, AS AMENDED, AMONG EQUITY OFFICE PROPERTIES TRUST, EOP OPERATING LIMITED PARTNERSHIP, BLA Mgmt For For For 2.0 TO APPROVE ANY ADJOURNMENTS OF THE SPECIAL MEETING FOR THE PURPOSE OF SOLICITING ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE SPECIAL MEETING TO APPROVE THE MERGER AND THE AGREEMENT AND PLAN OF MERGER, AS AMENDED. Mgmt For For For EXELON CORPORATION Ticker Security ID: Meeting Date Meeting Status EXC CUSIP9 30161N101 05/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: MR. N. DEBENEDICTIS Mgmt For For For 2.0 ELECTION OF DIRECTOR: MS. SUE L. GIN Mgmt For For For 3.0 ELECTION OF DIRECTOR:MR. W.C. RICHARDSON PHD Mgmt For For For 4.0 ELECTION OF DIRECTOR: MR. THOMAS J. RIDGE Mgmt For For For 5.0 ELECTION OF DIRECTOR: MR. DON THOMPSON Mgmt For For For 6.0 ELECTION OF DIRECTOR: MR. STEPHEN D. STEINOUR Mgmt For For For 7.0 RATIFICATION OF INDEPENDENT ACCOUNTANT Mgmt For For For 8.0 AMENDMENT TO ARTICLES OF INCORPORATION TO ALLOW FOR THE ANNUAL ELECTION OF ALL DIRECTORS BEGINNING IN 2008 Mgmt For For For 9.0 SHAREHOLDER PROPOSAL TO REQUIRE SHAREHOLDER APPROVAL OF FUTURE EXECUTIVE SEVERANCE BENEFITS ShrHldr Against Against For EXXON MOBIL CORPORATION Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/30/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR M.J. BOSKIN Mgmt For For For 1.2 DIRECTOR W.W. GEORGE Mgmt For For For 1.3 DIRECTOR J.R. HOUGHTON Mgmt For For For 1.4 DIRECTOR W.R. HOWELL Mgmt For For For 1.5 DIRECTOR R.C. KING Mgmt For For For 1.6 DIRECTOR P.E. LIPPINCOTT Mgmt For For For 1.7 DIRECTOR M.C. NELSON Mgmt For For For 1.8 DIRECTOR S.J. PALMISANO Mgmt For For For 1.9 DIRECTOR S.S. REINEMUND Mgmt For For For 1.10 DIRECTOR W.V. SHIPLEY Mgmt For For For 1.11 DIRECTOR J.S. SIMON Mgmt For For For 1.12 DIRECTOR R.W. TILLERSON Mgmt For For For 2.0 RATIFICATION OF INDEPENDENT AUDITORS () Mgmt For For For 3.0 CUMULATIVE VOTING () ShrHldr Against Against For 4.0 SPECIAL SHAREHOLDER MEETINGS () ShrHldr Against Against For 5.0 BOARD CHAIRMAN AND CEO () ShrHldr Against Against For 6.0 DIVIDEND STRATEGY () ShrHldr Against For Against 7.0 SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION () ShrHldr Against Against For 8.0 CEO COMPENSATION DECISIONS () ShrHldr Against Against For 9.0 EXECUTIVE COMPENSATION REPORT () ShrHldr Against Against For 10.0 EXECUTIVE COMPENSATION LIMIT () ShrHldr Against Against For 11.0 INCENTIVE PAY RECOUPMENT () ShrHldr Against Against For 12.0 POLITICAL CONTRIBUTIONS REPORT () ShrHldr Against Against For 13.0 AMENDMENT OF EEO POLICY () ShrHldr Against For Against 14.0 COMMUNITY ENVIRONMENTAL IMPACT () ShrHldr Against Against For 15.0 GREENHOUSE GAS EMISSIONS GOALS() ShrHldr Against Against For 16.0 CO2 INFORMATION AT THE PUMP () ShrHldr Against Against For 17.0 RENEWABLE ENERGY INVESTMENT LEVELS () ShrHldr Against Against For FEDERAL HOME LOAN MORTGAGE CORPORATI Ticker Security ID: Meeting Date Meeting Status CUSIP9 313400301 06/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Mgmt For For For 2.0 ELECTION OF DIRECTOR: GEOFFREY T. BOISI Mgmt For For For 3.0 ELECTION OF DIRECTOR: MICHELLE ENGLER Mgmt For For For 4.0 ELECTION OF DIRECTOR: ROBERT R. GLAUBER Mgmt For For For 5.0 ELECTION OF DIRECTOR: RICHARD KARL GOELTZ Mgmt For For For 6.0 ELECTION OF DIRECTOR: THOMAS S. JOHNSON Mgmt For For For 7.0 ELECTION OF DIRECTOR: WILLIAM M. LEWIS, JR. Mgmt For For For 8.0 ELECTION OF DIRECTOR: EUGENE M. MCQUADE Mgmt For For For 9.0 ELECTION OF DIRECTOR: SHAUN F. O'MALLEY Mgmt For For For 10.0 ELECTION OF DIRECTOR: JEFFREY M. PEEK Mgmt For For For 11.0 ELECTION OF DIRECTOR: NICOLAS P. RETSINAS Mgmt For For For 12.0 ELECTION OF DIRECTOR: STEPHEN A. ROSS Mgmt For For For 13.0 ELECTION OF DIRECTOR: RICHARD F. SYRON Mgmt For For For 14.0 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2007. Mgmt For For For 15.0 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE 1995 DIRECTORS' STOCK COMPENSATION PLAN. Mgmt For For For FEDERAL HOME LOAN MORTGAGE CORPORATI Ticker Security ID: Meeting Date Meeting Status CUSIP9 313400301 09/08/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR BARBARA T. ALEXANDER Mgmt For For For 1.2 DIRECTOR GEOFFREY T. BOISI Mgmt For For For 1.3 DIRECTOR MICHELLE ENGLER Mgmt For For For 1.4 DIRECTOR ROBERT R. GLAUBER Mgmt For For For 1.5 DIRECTOR RICHARD KARL GOELTZ Mgmt For For For 1.6 DIRECTOR THOMAS S. JOHNSON Mgmt For For For 1.7 DIRECTOR WILLIAM M. LEWIS, JR. Mgmt For For For 1.8 DIRECTOR EUGENE M. MCQUADE Mgmt For For For 1.9 DIRECTOR SHAUN F. O'MALLEY Mgmt For For For 1.10 DIRECTOR JEFFREY M. PEEK Mgmt For For For 1.11 DIRECTOR RONALD F. POE Mgmt For For For 1.12 DIRECTOR STEPHEN A. ROSS Mgmt For For For 1.13 DIRECTOR RICHARD F. SYRON Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2006. Mgmt For For For 3.0 A STOCKHOLDER PROPOSAL REGARDING CHARITABLE CONTRIBUTIONS. ShrHldr Against Against For FEDERATED DEPARTMENT STORES, INC. Ticker Security ID: Meeting Date Meeting Status CUSIP9 31410H101 05/18/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR SARA LEVINSON Mgmt For For For 1.2 DIRECTOR JOSEPH NEUBAUER Mgmt For For For 1.3 DIRECTOR JOSEPH PICHLER Mgmt For For For 1.4 DIRECTOR JOYCE M. ROCHE Mgmt For For For 1.5 DIRECTOR KARL VON DER HEYDEN Mgmt For For For 1.6 DIRECTOR CRAIG E. WEATHERUP Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF KPMG LLP AS FEDERATED'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2008. Mgmt For For For 3.0 TO APPROVE AN AMENDMENT TO FEDERATED'S CERTIFICATE OF INCORPORATION TO CHANGE THE CORPORATE NAME. Mgmt For For For 4.0 TO APPROVE FEDERATED'S 1, AS AMENDED. Mgmt For For For 5.0 TO APPROVE THE ISSUANCE OF COMMON STOCK UNDER THE DIRECTOR DEFERRED COMPENSATION PLAN. Mgmt For For For FIFTH THIRD BANCORP Ticker Security ID: Meeting Date Meeting Status FITB CUSIP9 316773100 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DARRYL F. ALLEN Mgmt For For For 1.2 DIRECTOR JOHN F. BARRETT Mgmt For For For 1.3 DIRECTOR JAMES P. HACKETT Mgmt For For For 1.4 DIRECTOR GARY R. HEMINGER Mgmt For For For 1.5 DIRECTOR JOAN R. HERSCHEDE Mgmt For For For 1.6 DIRECTOR ALLEN M. HILL Mgmt For For For 1.7 DIRECTOR KEVIN T. KABAT Mgmt For For For 1.8 DIRECTOR ROBERT L. KOCH II Mgmt For For For 1.9 DIRECTOR M.D. LIVINGSTON, PH.D. Mgmt For For For 1.10 DIRECTOR HENDRIK G. MEIJER Mgmt For For For 1.11 DIRECTOR JAMES E. ROGERS Mgmt For For For 1.12 DIRECTOR GEORGE A. SCHAEFER, JR. Mgmt For For For 1.13 DIRECTOR JOHN J. SCHIFF, JR. Mgmt For For For 1.14 DIRECTOR DUDLEY S. TAFT Mgmt For For For 1.15 DIRECTOR THOMAS W. TRAYLOR Mgmt For For For 2.0 PROPOSAL TO AMEND ARTICLE VII OF THE CODE OF REGULATIONS, AS AMENDED, TO PROVIDE FOR THE ISSUANCE OF UNCERTIFICATED SHARES. Mgmt For For For 3.0 PROPOSAL TO APPROVE THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR 2007. Mgmt For For For GANNETT CO., INC. Ticker Security ID: Meeting Date Meeting Status GCI CUSIP9 364730101 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR CHARLES B. FRUIT Mgmt For For For 1.2 DIRECTOR ARTHUR H. HARPER Mgmt For For For 1.3 DIRECTOR JOHN JEFFRY LOUIS Mgmt For For For 2.0 PROPOSAL TO RATIFY ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Mgmt For For For 3.0 PROPOSAL TO AMEND THE CERTIFICATE OF INCORPORATION AND BY-LAWS TO DECLASSIFY THE COMPANY'S BOARD OF DIRECTORS. Mgmt For For For 4.0 SHAREHOLDER PROPOSAL CONCERNING INDEPENDENT BOARD CHAIRMAN. ShrHldr Against For Against GENERAL DYNAMICS CORPORATION Ticker Security ID: Meeting Date Meeting Status GD CUSIP9 369550108 05/02/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: N.D. CHABRAJA Mgmt For For For 2.0 ELECTION OF DIRECTOR: J.S. CROWN Mgmt For For For 3.0 ELECTION OF DIRECTOR: W.P. FRICKS Mgmt For For For 4.0 ELECTION OF DIRECTOR: C.H. GOODMAN Mgmt For For For 5.0 ELECTION OF DIRECTOR: J.L. JOHNSON Mgmt For For For 6.0 ELECTION OF DIRECTOR: G.A. JOULWAN Mgmt For For For 7.0 ELECTION OF DIRECTOR: P.G. KAMINSKI Mgmt For For For 8.0 ELECTION OF DIRECTOR: J.M. KEANE Mgmt For For For 9.0 ELECTION OF DIRECTOR: D.J. LUCAS Mgmt For For For 10.0 ELECTION OF DIRECTOR: L.L. LYLES Mgmt For For For 11.0 ELECTION OF DIRECTOR: C.E. MUNDY, JR. Mgmt For For For 12.0 ELECTION OF DIRECTOR: R. WALMSLEY Mgmt For For For 13.0 SELECTION OF INDEPENDENT AUDITORS Mgmt For For For 14.0 SHAREHOLDER PROPOSAL WITH REGARD TO PAY-FOR-SUPERIOR-PERFORMANCE STANDARD ShrHldr Against Against For 15.0 SHAREHOLDER PROPOSAL WITH REGARD TO PERFORMANCE BASED STOCK OPTIONS ShrHldr Against Against For GENERAL ELECTRIC COMPANY Ticker Security ID: Meeting Date Meeting Status GE CUSIP9 369604103 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JAMES I. CASH, JR. Mgmt For For For 1.2 DIRECTOR SIR WILLIAM M. CASTELL Mgmt For For For 1.3 DIRECTOR ANN M. FUDGE Mgmt For For For 1.4 DIRECTOR CLAUDIO X. GONZALEZ Mgmt For For For 1.5 DIRECTOR SUSAN HOCKFIELD Mgmt For For For 1.6 DIRECTOR JEFFREY R. IMMELT Mgmt For For For 1.7 DIRECTOR ANDREA JUNG Mgmt For For For 1.8 DIRECTOR ALAN G.(A.G.) LAFLEY Mgmt For For For 1.9 DIRECTOR ROBERT W. LANE Mgmt For For For 1.10 DIRECTOR RALPH S. LARSEN Mgmt For For For 1.11 DIRECTOR ROCHELLE B. LAZARUS Mgmt For For For 1.12 DIRECTOR SAM NUNN Mgmt For For For 1.13 DIRECTOR ROGER S. PENSKE Mgmt For For For 1.14 DIRECTOR ROBERT J. SWIERINGA Mgmt For For For 1.15 DIRECTOR DOUGLAS A. WARNER III Mgmt For For For 1.16 DIRECTOR ROBERT C. WRIGHT Mgmt For For For 2.0 RATIFICATION OF KPMG Mgmt For For For 3.0 ADOPTION OF MAJORITY VOTING FOR DIRECTORS Mgmt For For For 4.0 APPROVAL OF 2 Mgmt For For For 5.0 APPROVAL OF MATERIAL TERMS OF SENIOR OFFICER PERFORMANCE GOALS Mgmt For Against Against 6.0 CUMULATIVE VOTING ShrHldr Against For Against 7.0 CURB OVER-EXTENDED DIRECTORS ShrHldr Against Against For 8.0 ONE DIRECTOR FROM THE RANKS OF RETIREES ShrHldr Against Against For 9.0 INDEPENDENT BOARD CHAIRMAN ShrHldr Against Against For 10.0 ELIMINATE DIVIDEND EQUIVALENTS ShrHldr Against Against For 11.0 REPORT ON CHARITABLE CONTRIBUTIONS ShrHldr Against Against For 12.0 GLOBAL WARMING REPORT ShrHldr Against Against For 13.0 ETHICAL CRITERIA FOR MILITARY CONTRACTS ShrHldr Against Against For 14.0 REPORT ON PAY DIFFERENTIAL ShrHldr Against Against For GENERAL MILLS, INC. Ticker Security ID: Meeting Date Meeting Status GIS CUSIP9 370334104 09/25/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR PAUL DANOS Mgmt For For For 1.2 DIRECTOR WILLIAM T. ESREY Mgmt For For For 1.3 DIRECTOR RAYMOND V. GILMARTIN Mgmt For For For 1.4 DIRECTOR JUDITH RICHARDS HOPE Mgmt For For For 1.5 DIRECTOR HEIDI G. MILLER Mgmt For For For 1.6 DIRECTOR H. OCHOA-BRILLEMBOURG Mgmt For For For 1.7 DIRECTOR STEVE ODLAND Mgmt For For For 1.8 DIRECTOR KENDALL J. POWELL Mgmt For For For 1.9 DIRECTOR MICHAEL D. ROSE Mgmt For For For 1.10 DIRECTOR ROBERT L. RYAN Mgmt For For For 1.11 DIRECTOR STEPHEN W. SANGER Mgmt For For For 1.12 DIRECTOR A. MICHAEL SPENCE Mgmt For For For 1.13 DIRECTOR DOROTHY A. TERRELL Mgmt For For For 2.0 RATIFY THE APPOINTMENT OF KPMG LLP AS GENERAL MILLS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 ADOPT THE 2-EMPLOYEE DIRECTORS. Mgmt For Against Against 4.0 STOCKHOLDER PROPOSAL ON LABELING OF GENETICALLY ENGINEERED FOOD PRODUCTS. ShrHldr Against Against For GOOGLE INC. Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP9 38259P508 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ERIC SCHMIDT Mgmt For For For 1.2 DIRECTOR SERGEY BRIN Mgmt For For For 1.3 DIRECTOR LARRY PAGE Mgmt For For For 1.4 DIRECTOR L. JOHN DOERR Mgmt For For For 1.5 DIRECTOR JOHN L. HENNESSY Mgmt For For For 1.6 DIRECTOR ARTHUR D. LEVINSON Mgmt For For For 1.7 DIRECTOR ANN MATHER Mgmt For For For 1.8 DIRECTOR PAUL S. OTELLINI Mgmt For For For 1.9 DIRECTOR K. RAM SHRIRAM Mgmt For For For 1.10 DIRECTOR SHIRLEY M. TILGHMAN Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GOOGLE INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Mgmt For For For 3.0 APPROVAL OF AN AMENDMENT TO GOOGLE'S 2 OF AUTHORIZED SHARES OF CLASS A COMMON STOCK ISSUABLE THEREUNDER BY 4,500,000. Mgmt For For For 4.0 APPROVAL OF GOOGLE'S EXECUTIVE BONUS PLAN. Mgmt For For For 5.0 STOCKHOLDER PROPOSAL TO REQUEST THAT MANAGEMENT INSTITUTE POLICIES TO HELP PROTECT FREEDOM OF ACCESS TO THE INTERNET. ShrHldr Against Against For H.J. HEINZ COMPANY Ticker Security ID: Meeting Date Meeting Status HNZ CUSIP9 423074103 08/16/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR W.R. JOHNSON Mgmt For For 1.2 DIRECTOR C.E. BUNCH Mgmt For Did Not Vote 1.3 DIRECTOR M.C. CHOKSI Mgmt For Did Not Vote 1.4 DIRECTOR L.S. COLEMAN, JR. Mgmt For For 1.5 DIRECTOR P.H. COORS Mgmt For Did Not Vote 1.6 DIRECTOR J.G. DROSDICK Mgmt For Did Not Vote 1.7 DIRECTOR E.E. HOLIDAY Mgmt For For 1.8 DIRECTOR C. KENDLE Mgmt For For 1.9 DIRECTOR D.R. O'HARE Mgmt For For 1.10 DIRECTOR D.H. REILLEY Mgmt For Did Not Vote 1.11 DIRECTOR L.C. SWANN Mgmt For For 1.12 DIRECTOR T.J. USHER Mgmt For For 2.0 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For H.J. HEINZ COMPANY Ticker Security ID: Meeting Date Meeting Status HNZ CUSIP9 423074103 08/16/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR NELSON PELTZ ShrHldr For For 1.2 DIRECTOR PETER W. MAY ShrHldr For For 1.3 DIRECTOR EDWARD P. GARDEN ShrHldr For For 1.4 DIRECTOR GREG NORMAN ShrHldr For For 1.5 DIRECTOR MICHAEL F. WEINSTEIN ShrHldr For For 1.6 DIRECTOR WILLIAM JOHNSON ShrHldr For Did Not Vote 1.7 DIRECTOR LEONARD S. COLEMAN ShrHldr For Did Not Vote 1.8 DIRECTOR EDITH E. HOLIDAY ShrHldr For Did Not Vote 1.9 DIRECTOR CANDACE KENDLE ShrHldr For Did Not Vote 1.10 DIRECTOR DEAN R. O'HARE ShrHldr For Did Not Vote 1.11 DIRECTOR LYNN C. SWANN ShrHldr For Did Not Vote 1.12 DIRECTOR THOMAS J. USHER ShrHldr For Did Not Vote 2.0 TO REPEAL ANY PROVISIONS OF THE COMPANY'S BY-LAWS AND AMENDMENTS TO THE COMPANY'S BY-LAWS ADOPTED UNILATERALLY BY THE BOARD OF DIRECTORS AFTER JUNE 12, 2002 AND BEFORE ANY OF THE TRIAN GROUP'S NOMINEES JOIN THE BOARD, IF ELECTED. ShrHldr For For 3.0 TO RATIFY THE COMPANY'S AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS HEINZ'S INDEPENDENT AUDITORS FOR FISCAL 2007. ShrHldr For Did Not Vote HEWLETT-PACKARD COMPANY Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP9 428236103 03/14/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: L.T. BABBIO, JR. Mgmt For For For 2.0 ELECTION OF DIRECTOR: S.M. BALDAUF Mgmt For For For 3.0 ELECTION OF DIRECTOR: R.A. HACKBORN Mgmt For For For 4.0 ELECTION OF DIRECTOR: J.H. HAMMERGREN Mgmt For For For 5.0 ELECTION OF DIRECTOR: M.V. HURD Mgmt For For For 6.0 ELECTION OF DIRECTOR: R.L. RYAN Mgmt For For For 7.0 ELECTION OF DIRECTOR: L.S. SALHANY Mgmt For For For 8.0 ELECTION OF DIRECTOR: G.K. THOMPSON Mgmt For For For 9.0 TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2007 Mgmt For For For 10.0 STOCKHOLDER PROPOSAL RELATING TO STOCKHOLDER NOMINEES FOR ELECTION TO THE BOARD OF DIRECTORS OF HEWLETT-PACKARD COMPANY ShrHldr Against Against For 11.0 STOCKHOLDER PROPOSAL ENTITLED SEPARATE THE ROLES OF CEO AND CHAIRMAN" " ShrHldr Against For Against 12.0 STOCKHOLDER PROPOSAL ENTITLED SUBJECT ANY FUTURE POISON PILL TO SHAREHOLDER VOTE" " ShrHldr Against For Against 13.0 STOCKHOLDER PROPOSAL ENTITLED LINK PAY TO PERFORMANCE" " ShrHldr Against Against For ILLINOIS TOOL WORKS INC. Ticker Security ID: Meeting Date Meeting Status ITW CUSIP9 452308109 05/04/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM F. ALDINGER Mgmt For For For 1.2 DIRECTOR MICHAEL J. BIRCK Mgmt For For For 1.3 DIRECTOR MARVIN D. BRAILSFORD Mgmt For For For 1.4 DIRECTOR SUSAN CROWN Mgmt For For For 1.5 DIRECTOR DON H. DAVIS, JR. Mgmt For For For 1.6 DIRECTOR ROBERT C. MCCORMACK Mgmt For For For 1.7 DIRECTOR ROBERT S. MORRISON Mgmt For For For 1.8 DIRECTOR JAMES A. SKINNER Mgmt For For For 1.9 DIRECTOR HAROLD B. SMITH Mgmt For For For 1.10 DIRECTOR DAVID B. SPEER Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ITW'S INDEPENDENT PUBLIC ACCOUNTANTS FOR 2007. Mgmt For For For ING Groep NV Ticker Security ID: Meeting Date Meeting Status ISIN NL0000303600 04/24/2007 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Open Meeting and Announcements Mgmt 2.1 Receive Report of Management Board Mgmt 2.2 Receive Report of Supervisory Board Mgmt 2.3 Approve Financial Statements and Statutory Reports Mgmt For For For 3.1 Receive Explanation on Company's Retention and Distribution Policy Mgmt 3.2 Approve Dividends of EUR 1.32 Per Share Mgmt For For For 4.1 Discuss Remuneration Report Mgmt 4.2 Approve Stock Option Plan Mgmt For For For 5.1 Receive Explanation on Company's Corporate Governance Policy Mgmt 5.2 Amend Articles Mgmt For For For 6.0 Corporate Responsiblity Mgmt 7.1 Approve Discharge of Management Board Mgmt For For For 7.2 Approve Discharge of Supervisory Board Mgmt For For For 8.0 Discuss Proposed Change of Audit Structure Mgmt 9.101 Elect John Hele to Management Board Mgmt For For For 9.102 Elect Hans van Kempen to Management Board Mgmt Against Against For 9.201 Elect Koos Timmermans to Management Board Mgmt For For For 9.202 Elect Hugo Smid to Management Board Mgmt Against Against For 10.101 Elect Claus Dieter Hoffmann to Supervisory Board Mgmt For For For 10.102 Elect Gerrit Broekers to Supervisory Board Mgmt Against Against For 10.201 Elect Wim Kok to Supervisory Board Mgmt For For For 10.202 Elect Cas Jansen to Supervisory Board Mgmt Against Against For 10.301 Elect Henk Breukink to Supervisory Board Mgmt For For For 10.302 Elect Peter Kuys to Supervisory Board Mgmt Against Against For 10.401 Elect Peter Elverding to Supervisory Board Mgmt For For For 10.402 Elect Willem Dutilh to Supervisory Board Mgmt Against Against For 10.501 Elect Piet Hoogendoorn to Supervisory Board Mgmt For For For 10.502 Elect Jan Kuijper to Supervisory Board Mgmt Against Against For 11.1 Grant Board Authority to Issue 220,000,000 Ordinary Shares Up Plus Additional 220,000,000 Shares in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Mgmt For Against Against 11.2 Grant Board Authority to Issue 10,000,000 Preference B Shares and Restricting/Excluding Preemptive Rights Mgmt For For For 12.1 Authorize Repurchase of Up to Ten Percent of Issued Share Capital Mgmt For For For 12.2 Authorize Repurchase Preference A Shares or Depositary Receipts for Preference A Shares Mgmt For For For 13.0 Approve Cancellation of Preference A shares Held by ING Groep NV Mgmt For For For 14.0 Other Business and Conclusion Mgmt INTEL CORPORATION Ticker Security ID: Meeting Date Meeting Status INTC CUSIP9 458140100 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: CRAIG R. BARRETT Mgmt For For For 2.0 ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Mgmt For For For 3.0 ELECTION OF DIRECTOR: SUSAN L. DECKER Mgmt For For For 4.0 ELECTION OF DIRECTOR: D. JAMES GUZY Mgmt For For For 5.0 ELECTION OF DIRECTOR: REED E. HUNDT Mgmt For For For 6.0 ELECTION OF DIRECTOR: PAUL S. OTELLINI Mgmt For For For 7.0 ELECTION OF DIRECTOR: JAMES D. PLUMMER Mgmt For For For 8.0 ELECTION OF DIRECTOR: DAVID S. POTTRUCK Mgmt For For For 9.0 ELECTION OF DIRECTOR: JANE E. SHAW Mgmt For For For 10.0 ELECTION OF DIRECTOR: JOHN L. THORNTON Mgmt For For For 11.0 ELECTION OF DIRECTOR: DAVID B. YOFFIE Mgmt For For For 12.0 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 13.0 AMENDMENT AND EXTENSION OF THE 2 Mgmt For For For 14.0 APPROVAL OF THE 2 Mgmt For For For 15.0 STOCKHOLDER PROPOSAL REQUESTING LIMITATION ON EXECUTIVE COMPENSATION ShrHldr Against Against For INTERNATIONAL BUSINESS MACHINES CORP Ticker Security ID: Meeting Date Meeting Status IBM CUSIP9 459200101 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR C. BLACK Mgmt For For For 1.2 DIRECTOR K.I. CHENAULT Mgmt For For For 1.3 DIRECTOR J. DORMANN Mgmt For For For 1.4 DIRECTOR M.L. ESKEW Mgmt For For For 1.5 DIRECTOR S.A. JACKSON Mgmt For For For 1.6 DIRECTOR M. MAKIHARA Mgmt For For For 1.7 DIRECTOR L.A. NOTO Mgmt For For For 1.8 DIRECTOR J.W. OWENS Mgmt For For For 1.9 DIRECTOR S.J. PALMISANO Mgmt For For For 1.10 DIRECTOR J.E. SPERO Mgmt For For For 1.11 DIRECTOR S. TAUREL Mgmt For For For 1.12 DIRECTOR L.H. ZAMBRANO Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 AMENDMENT TO CERTIFICATE TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: MERGER OR CONSOLIDATION Mgmt For For For 4.0 AMENDMENT TO CERTIFICATE TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE CORPORATION OUTSIDE THE ORDINARY COURSE OF BUSINESS Mgmt For For For 5.0 AMENDMENT TO CERTIFICATE TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: PLAN FOR THE EXCHANGE OF SHARES OF THE CORPORATION Mgmt For For For 6.0 AMENDMENT TO CERTIFICATE TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: AUTHORIZATION OF DISSOLUTION OF THE CORPORATION Mgmt For For For 7.0 STOCKHOLDER PROPOSAL ON: CUMULATIVE VOTING ShrHldr Against For Against 8.0 STOCKHOLDER PROPOSAL ON: PENSION AND RETIREMENT MEDICAL ShrHldr Against Against For 9.0 STOCKHOLDER PROPOSAL ON: EXECUTIVE COMPENSATION ShrHldr Against Against For 10.0 STOCKHOLDER PROPOSAL ON: OFFSHORING ShrHldr Against Against For 11.0 STOCKHOLDER PROPOSAL ON: MAJORITY VOTING FOR DIRECTORS ShrHldr Against Against For INTERNATIONAL PAPER COMPANY Ticker Security ID: Meeting Date Meeting Status IP CUSIP9 460146103 05/07/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTORS DAVID J. BRONCZEK Mgmt For For For 1.2 DIRECTORS MARTHA F. BROOKS Mgmt For For For 1.3 DIRECTORS LYNN LAVERTY ELSENHANS Mgmt For For For 1.4 DIRECTORS JOHN L. TOWNSEND, III Mgmt For For For 2.0 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 SHAREHOLDER PROPOSAL CONCERNING MAJORITY VOTING. Mgmt For For For JOHNSON & JOHNSON Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MARY S. COLEMAN Mgmt For For For 1.2 DIRECTOR JAMES G. CULLEN Mgmt For For For 1.3 DIRECTOR MICHAEL M.E. JOHNS Mgmt For For For 1.4 DIRECTOR ARNOLD G. LANGBO Mgmt For For For 1.5 DIRECTOR SUSAN L. LINDQUIST Mgmt For For For 1.6 DIRECTOR LEO F. MULLIN Mgmt For For For 1.7 DIRECTOR CHRISTINE A. POON Mgmt For For For 1.8 DIRECTOR CHARLES PRINCE Mgmt For For For 1.9 DIRECTOR STEVEN S REINEMUND Mgmt For For For 1.10 DIRECTOR DAVID SATCHER Mgmt For For For 1.11 DIRECTOR WILLIAM C. WELDON Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 PROPOSAL ON MAJORITY VOTING REQUIREMENTS FOR DIRECTOR NOMINEES ShrHldr Against Against For 4.0 PROPOSAL ON SUPPLEMENTAL RETIREMENT PLAN ShrHldr Against Against For LINCOLN NATIONAL CORPORATION Ticker Security ID: Meeting Date Meeting Status LNC CUSIP9 534187109 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM J. AVERY Mgmt For For For 1.2 DIRECTOR WILLIAM H. CUNNINGHAM Mgmt For For For 1.3 DIRECTOR WILLIAM P. PAYNE Mgmt For For For 1.4 DIRECTOR PATRICK S. PITTARD Mgmt For For For 1.5 DIRECTOR JILL S. RUCKELSHAUS Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE LINCOLN NATIONAL CORPORATION AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN. Mgmt For For For 4.0 TO APPROVE THE LINCOLN NATIONAL CORPORATION STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS. Mgmt For For For LOCKHEED MARTIN CORPORATION Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR E.C.'PETE'ALDRIDGE, JR. Mgmt For Withhold Against 1.2 DIRECTOR NOLAN D. ARCHIBALD Mgmt For Withhold Against 1.3 DIRECTOR MARCUS C. BENNETT Mgmt For Withhold Against 1.4 DIRECTOR JAMES O. ELLIS, JR. Mgmt For Withhold Against 1.5 DIRECTOR GWENDOLYN S. KING Mgmt For Withhold Against 1.6 DIRECTOR JAMES M. LOY Mgmt For Withhold Against 1.7 DIRECTOR DOUGLAS H. MCCORKINDALE Mgmt For Withhold Against 1.8 DIRECTOR EUGENE F. MURPHY Mgmt For Withhold Against 1.9 DIRECTOR JOSEPH W. RALSTON Mgmt For Withhold Against 1.10 DIRECTOR FRANK SAVAGE Mgmt For Withhold Against 1.11 DIRECTOR JAMES M. SCHNEIDER Mgmt For Withhold Against 1.12 DIRECTOR ANNE STEVENS Mgmt For Withhold Against 1.13 DIRECTOR ROBERT J. STEVENS Mgmt For Withhold Against 1.14 DIRECTOR JAMES R. UKROPINA Mgmt For Withhold Against 1.15 DIRECTOR DOUGLAS C. YEARLEY Mgmt For Withhold Against 2.0 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS Mgmt For For For 3.0 STOCKHOLDER PROPOSAL BY EVELYN Y. DAVIS ShrHldr Against Against For 4.0 STOCKHOLDER PROPOSAL BY JOHN CHEVEDDEN ShrHldr Against Against For 5.0 STOCKHOLDER PROPOSAL BY THE SISTERS OF MERCY OF THE AMERICAS, REGIONAL COMMUNITY OF DETROIT CHARITABLE TRUST AND OTHER GROUPS ShrHldr Against Against For LOWE'S COMPANIES, INC. Ticker Security ID: Meeting Date Meeting Status LOW CUSIP9 548661107 05/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID W. BERNAUER Mgmt For For For 1.2 DIRECTOR LEONARD L. BERRY Mgmt For For For 1.3 DIRECTOR DAWN E. HUDSON Mgmt For For For 1.4 DIRECTOR ROBERT A. NIBLOCK Mgmt For For For 2.0 TO APPROVE AN AMENDMENT TO THE LOWE'S COMPANIES EMPLOYEE STOCK PURCHASE PLAN - STOCK OPTIONS FOR EVERYONE - TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN. Mgmt For For For 3.0 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS. Mgmt For For For 4.0 SHAREHOLDER PROPOSAL ESTABLISHING MINIMUM SHARE OWNERSHIP REQUIREMENTS FOR DIRECTOR NOMINEES. ShrHldr Against Against For 5.0 SHAREHOLDER PROPOSAL REQUESTING ANNUAL REPORT ON WOOD PROCUREMENT. ShrHldr Against Against For 6.0 SHAREHOLDER PROPOSAL REGARDING ANNUAL ELECTION OF EACH DIRECTOR. ShrHldr Against For Against 7.0 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE SEVERANCE AGREEMENTS. ShrHldr Against Against For 8.0 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION PLAN. ShrHldr Against Against For MAGNA INTERNATIONAL INC. Ticker Security ID: Meeting Date Meeting Status MGA CUSIP9 559222401 05/10/2007 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICHAEL D. HARRIS Mgmt For For For 1.2 DIRECTOR LOUIS E. LATAIF Mgmt For For For 1.3 DIRECTOR KLAUS MANGOLD Mgmt For For For 1.4 DIRECTOR DONALD RESNICK Mgmt For For For 1.5 DIRECTOR FRANK STRONACH Mgmt For For For 1.6 DIRECTOR FRANZ VRANITZKY Mgmt For For For 1.7 DIRECTOR DONALD J. WALKER Mgmt For For For 1.8 DIRECTOR SIEGFRIED WOLF Mgmt For For For 1.9 DIRECTOR LAWRENCE D. WORRALL Mgmt For For For 2.0 RE-APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITOR OF THE CORPORATION, BASED ON THE RECOMMENDATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS, AND AUTHORIZATION OF THE AUDIT COMMITTEE TO FIX THE INDEPENDENT AUDITOR'S REMUNERATION. Mgmt For For For 3.0 APPROVAL OF THE ORDINARY RESOLUTION AUTHORIZING THE AMENDMENT OF THE CORPORATION'S STOCK OPTION PLAN. Mgmt For For For MARATHON OIL CORPORATION Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: CHARLES F. BOLDEN, JR. Mgmt For For For 2.0 ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: CHARLES R. LEE Mgmt For For For 3.0 ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: DENNIS H. REILLEY Mgmt For For For 4.0 ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: JOHN W. SNOW Mgmt For For For 5.0 ELECTION OF DIRECTOR FOR A ONE-YEAR TERM: THOMAS J. USHER Mgmt For For For 6.0 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2007. Mgmt For For For 7.0 APPROVAL OF 2 Mgmt For For For 8.0 BOARD PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION AND BY-LAWS TO ELIMINATE THE SUPERMAJORITY VOTE PROVISION. Mgmt For For For 9.0 BOARD PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. Mgmt For For For MARSH & MCLENNAN COMPANIES, INC. Ticker Security ID: Meeting Date Meeting Status MMC CUSIP9 571748102 05/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: ZACHARY W. CARTER Mgmt For For For 2.0 ELECTION OF DIRECTOR: OSCAR FANJUL Mgmt For For For 3.0 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 4.0 APPROVAL OF AMENDMENT OF STOCK PURCHASE PLAN FOR INTERNATIONAL EMPLOYEES Mgmt For For For 5.0 STOCKHOLDER PROPOSAL: POLITICAL CONTRIBUTIONS ShrHldr Against Against For MCKESSON CORPORATION Ticker Security ID: Meeting Date Meeting Status MCK CUSIP9 58155Q103 07/26/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WAYNE A. BUDD Mgmt For For For 1.2 DIRECTOR ALTON F. IRBY III Mgmt For For For 1.3 DIRECTOR DAVID M. LAWRENCE, M.D. Mgmt For For For 1.4 DIRECTOR JAMES V. NAPIER Mgmt For For For 2.0 RATIFYING THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 STOCKHOLDER PROPOSAL RELATING TO THE ANNUAL ELECTION OF DIRECTORS. ShrHldr Against For Against MEDTRONIC, INC. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP9 585055106 08/24/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RICHARD H. ANDERSON Mgmt For For For 1.2 DIRECTOR MICHAEL R. BONSIGNORE Mgmt For For For 1.3 DIRECTOR ROBERT C. POZEN Mgmt For For For 1.4 DIRECTOR GORDON M. SPRENGER Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 TO CONSIDER AND VOTE UPON A SHAREHOLDER PROPOSAL ENTITLED DIRECTOR ELECTION MAJORITY VOTE STANDARD PROPOSAL." " ShrHldr Against Against For MERCK & CO., INC. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP9 589331107 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RICHARD T. CLARK Mgmt For For For 1.2 DIRECTOR JOHNNETTA B. COLE Mgmt For For For 1.3 DIRECTOR W.B. HARRISON, JR. Mgmt For For For 1.4 DIRECTOR WILLIAM N. KELLEY Mgmt For For For 1.5 DIRECTOR ROCHELLE B. LAZARUS Mgmt For For For 1.6 DIRECTOR THOMAS E. SHENK Mgmt For For For 1.7 DIRECTOR ANNE M. TATLOCK Mgmt For For For 1.8 DIRECTOR SAMUEL O. THIER Mgmt For For For 1.9 DIRECTOR WENDELL P. WEEKS Mgmt For For For 1.10 DIRECTOR PETER C. WENDELL Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS CONTAINED IN THE RESTATED CERTIFICATE OF INCORPORATION. Mgmt For For For 4.0 PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS IMPOSED UNDER NEW JERSEY LAW ON CORPORATIONS ORGANIZED BEFORE 1969. Mgmt For For For 5.0 PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO LIMIT THE SIZE OF THE BOARD TO NO MORE THAN 18 DIRECTORS. Mgmt For For For 6.0 PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO REPLACE ITS CUMULATIVE VOTING FEATURE WITH A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS. Mgmt For Against Against 7.0 STOCKHOLDER PROPOSAL CONCERNING PUBLICATION OF POLITICAL CONTRIBUTIONS ShrHldr Against Against For 8.0 STOCKHOLDER PROPOSAL CONCERNING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION ShrHldr Against Against For MICROSOFT CORPORATION Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/14/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: WILLIAM H. GATES III Mgmt For For For 2.0 ELECTION OF DIRECTOR: STEVEN A. BALLMER Mgmt For For For 3.0 ELECTION OF DIRECTOR: JAMES I. CASH JR. Mgmt For For For 4.0 ELECTION OF DIRECTOR: DINA DUBLON Mgmt For For For 5.0 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Mgmt For For For 6.0 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Mgmt For For For 7.0 ELECTION OF DIRECTOR: CHARLES H. NOSKI Mgmt For For For 8.0 ELECTION OF DIRECTOR: HELMUT PANKE Mgmt For For For 9.0 ELECTION OF DIRECTOR: JON A. SHIRLEY Mgmt For For For 10.0 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Mgmt For For For 11.0 SHAREHOLDER PROPOSAL - RESTRICTION ON SELLING PRODUCTS AND SERVICES TO FOREIGN GOVERNMENTS ShrHldr Against Against For 12.0 SHAREHOLDER PROPOSAL - SEXUAL ORIENTATION IN EQUAL EMPLOYMENT OPPORTUNITY POLICY ShrHldr Against Against For 13.0 SHAREHOLDER PROPOSAL - HIRING OF PROXY ADVISOR ShrHldr Against Against For MOTOROLA, INC. Ticker Security ID: Meeting Date Meeting Status MOT CUSIP9 620076109 05/07/2007 Unvoted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR E. ZANDER Mgmt For 1.2 DIRECTOR D. DORMAN Mgmt For 1.3 DIRECTOR J. LEWENT Mgmt For 1.4 DIRECTOR T. MEREDITH Mgmt For 1.5 DIRECTOR N. NEGROPONTE Mgmt For 1.6 DIRECTOR S. SCOTT III Mgmt For 1.7 DIRECTOR R. SOMMER Mgmt For 1.8 DIRECTOR J. STENGEL Mgmt For 1.9 DIRECTOR D. WARNER III Mgmt For 1.10 DIRECTOR J. WHITE Mgmt For 1.11 DIRECTOR M. WHITE Mgmt For 2.0 APPROVAL OF AMENDMENT TO THE MOTOROLA EMPLOYEE STOCK PURCHASE PLAN OF 1999 Mgmt For 3.0 SHAREHOLDER PROPOSAL RE: SHAREHOLDER VOTE ON EXECUTIVE PAY ShrHldr Against 4.0 SHAREHOLDER PROPOSAL RE: RECOUP UNEARNED MANAGEMENT BONUSES ShrHldr Against MOTOROLA, INC. Ticker Security ID: Meeting Date Meeting Status MOT CUSIP9 620076109 05/07/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTORS CARL C. ICAHN Mgmt For For For 1.2 DIRECTORS E. ZANDER Mgmt For For For 1.3 DIRECTORS D. DORMAN Mgmt For For For 1.4 DIRECTORS J. LEWENT Mgmt For For For 1.5 DIRECTORS T. MEREDITH Mgmt For For For 1.6 DIRECTORS N. NEGROPONTE Mgmt For For For 1.7 DIRECTORS S. SCOTT III Mgmt For For For 1.8 DIRECTORS R. SOMMER Mgmt For For For 1.9 DIRECTORS J. STENGEL Mgmt For For For 1.10 DIRECTORS D. WARNER III Mgmt For For For 1.11 DIRECTORS M. WHITE Mgmt For For For 2.0 APPROVAL OF AMENDMENT TO THE MOTOROLA EMPLOYEE STOCK PURCHASE PLAN OF 1999 Mgmt Abstain For 3.0 SHAREHOLDER PROPOSAL RE: SHAREHOLDER VOTE ON EXECUTIVE PAY ShrHldr For Against Against 4.0 SHAREHOLDER PROPOSAL RE: RECOUP UNEARNED MANAGEMENT BONUSES ShrHldr Abstain For NOKIA CORPORATION Ticker Security ID: Meeting Date Meeting Status NOK CUSIP9 654902204 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVAL OF THE INCOME STATEMENTS AND BALANCE SHEETS. Mgmt For For For 2.0 APPROVAL OF A DIVIDEND OF EUR 0.43 PER SHARE. Mgmt For For For 3.0 APPROVAL OF THE DISCHARGE OF THE CHAIRMAN, THE MEMBERS OF THE BOARD OF DIRECTORS AND THE PRESIDENT FROM LIABILITY. Mgmt For For For 4.0 APPROVAL OF THE AMENDMENT OF THE ARTICLES OF ASSOCIATION. Mgmt For For For 5.0 APPROVAL OF THE REMUNERATION TO BE PAID TO THE MEMBERS OF THE BOARD. Mgmt For For For 6.0 APPROVAL OF THE COMPOSITION OF THE BOARD OF DIRECTORS. Mgmt For For For 7.1 DIRECTOR GEORG EHRNROOTH Mgmt For For For 7.2 DIRECTOR LALITA D. GUPTE For For For 7.3 DIRECTOR DANIEL R. HESSE Mgmt For For For 7.4 DIRECTOR DR. BENGT HOLMSTROM Mgmt For For For 7.5 DIRECTOR DR. HENNING KAGERMANN Mgmt For For For 7.6 DIRECTOR OLLI-PEKKA KALLASVUO Mgmt For For For 7.7 DIRECTOR PER KARLSSON Mgmt For For For 7.8 DIRECTOR JORMA OLLILA Mgmt For For For 7.9 DIRECTOR DAME MARJORIE SCARDINO For For For 7.10 DIRECTOR KEIJO SUILA Mgmt For For For 7.11 DIRECTOR VESA VAINIO Mgmt For For For 8.0 APPROVAL OF THE REMUNERATION TO BE PAID TO THE AUDITOR. Mgmt For For For 9.0 APPROVAL OF THE RE-ELECTION OF PRICEWATERHOUSECOOPERS OY AS THE AUDITORS FOR FISCAL YEAR 2007. Mgmt For For For 10.0 APPROVAL OF THE GRANT OF STOCK OPTIONS TO SELECTED PERSONNEL. Mgmt For For For 11.0 APPROVAL OF THE REDUCTION OF THE SHARE ISSUE PREMIUM. Mgmt For For For 12.0 APPROVAL OF THE PROPOSAL OF THE BOARD ON THE RECORDING OF THE SUBSCRIPTION PRICE FOR SHARES ISSUED BASED ON STOCK OPTIONS Mgmt For For For 13.0 APPROVAL OF THE AUTHORIZATION TO THE BOARD ON THE ISSUANCE OF SHARES AND SPECIAL RIGHTS ENTITLING TO SHARES. Mgmt For For For 14.0 AUTHORIZATION TO THE BOARD TO REPURCHASE NOKIA SHARES. Mgmt For For For 15.0 MARK THE FOR" BOX IF YOU WISH TO INSTRUCT NOKIA'S LEGAL COUNSELS TO VOTE IN THEIR DISCRETION ON YOUR BEHALF ONLY UPON ITEM 15 " Mgmt TNA For Nortel Networks Corporation Ticker Security ID: Meeting Date Meeting Status ISIN CA6565685089 05/02/2007 Voted Meeting Type Country of Trade Annual/Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Director Jalynn H. Bennett Mgmt For For For 1.2 Elect Director Manfred Bischoff Mgmt For For For 1.3 Elect Director James B. Hunt, Jr. Mgmt For For For 1.4 Elect Director Kristina M. Johnson Mgmt For For For 1.5 Elect DirectorJohn A. MacNaughton Mgmt For For For 1.6 Elect Director John P. Manley Mgmt For For For 1.7 Elect Director Richard D. McCormick Mgmt For For For 1.8 Elect Director Claude Mongeau Mgmt For For For 1.9 Elect Director Harry J. Pearce Mgmt For For For 1.10 Elect Director John D. Watson Mgmt For For For 1.11 Elect Director Mike S. Zafirovski Mgmt For For For 2.0 Approve KPMG LLP as Auditors and Authorize Board to Fix Remuneration of Auditors Mgmt For For For 3.0 SP - Establish a Pay for Superior Performance Standard in Executive Compensation ShrHldr Against Against For NORTEL NETWORKS CORPORATION Ticker Security ID: Meeting Date Meeting Status NT CUSIP9 656568508 05/02/2007 Voted Meeting Type Country of Trade Annual/Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JALYNN H. BENNETT Mgmt For For For 1.2 DIRECTOR DR. MANFRED BISCHOFF Mgmt For For For 1.3 DIRECTOR HON. JAMES B. HUNT, JR. Mgmt For For For 1.4 DIRECTOR DR. KRISTINA M. JOHNSON Mgmt For For For 1.5 DIRECTOR JOHN A. MACNAUGHTON Mgmt For For For 1.6 DIRECTOR HON. JOHN P. MANLEY Mgmt For For For 1.7 DIRECTOR RICHARD D. MCCORMICK Mgmt For For For 1.8 DIRECTOR CLAUDE MONGEAU Mgmt For For For 1.9 DIRECTOR HARRY J. PEARCE Mgmt For For For 1.10 DIRECTOR JOHN D. WATSON Mgmt For For For 1.11 DIRECTOR MIKE S. ZAFIROVSKI Mgmt For For For 2.0 THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS. Mgmt For For For 3.0 THE SHAREHOLDER PROPOSAL SET OUT IN SCHEDULE A TO THE PROXY CIRCULAR AND PROXY STATEMENT. ShrHldr Against Against For NORTHROP GRUMMAN CORPORATION Ticker Security ID: Meeting Date Meeting Status NOC CUSIP9 666807102 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: LEWIS W. COLEMAN Mgmt For For For 2.0 ELECTION OF DIRECTOR: VICTOR H. FAZIO Mgmt For For For 3.0 ELECTION OF DIRECTOR: DONALD E. FELSINGER Mgmt For For For 4.0 ELECTION OF DIRECTOR: STEPHEN E. FRANK Mgmt For For For 5.0 ELECTION OF DIRECTOR: CHARLES R. LARSON Mgmt For For For 6.0 ELECTION OF DIRECTOR: RICHARD B. MYERS Mgmt For For For 7.0 ELECTION OF DIRECTOR: PHILIP A. ODEEN Mgmt For For For 8.0 ELECTION OF DIRECTOR: AULANA L. PETERS Mgmt For For For 9.0 ELECTION OF DIRECTOR: KEVIN W. SHARER Mgmt For For For 10.0 ELECTION OF DIRECTOR: RONALD D. SUGAR Mgmt For For For 11.0 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Mgmt For For For 12.0 PROPOSAL TO AMEND THE COMPANY'S 1-EMPLOYEE DIRECTORS. Mgmt For For For 13.0 SHAREHOLDER PROPOSAL REGARDING A REPORT ON FOREIGN MILITARY SALES. ShrHldr Against Against For 14.0 SHAREHOLDER PROPOSAL REGARDING A VOTE ON EXECUTIVE COMPENSATION. ShrHldr Against Against For 15.0 SHAREHOLDER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIRMAN. ShrHldr Against Against For OCCIDENTAL PETROLEUM CORPORATION Ticker Security ID: Meeting Date Meeting Status OXY CUSIP9 674599105 05/04/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: SPENCER ABRAHAM Mgmt For Against Against 2.0 ELECTION OF DIRECTOR: RONALD W. BURKLE Mgmt For Against Against 3.0 ELECTION OF DIRECTOR: JOHN S. CHALSTY Mgmt For Against Against 4.0 ELECTION OF DIRECTOR: EDWARD P. DJEREJIAN Mgmt For Against Against 5.0 ELECTION OF DIRECTOR: R. CHAD DREIER Mgmt For Against Against 6.0 ELECTION OF DIRECTOR: JOHN E. FEICK Mgmt For Against Against 7.0 ELECTION OF DIRECTOR: RAY R. IRANI Mgmt For Against Against 8.0 ELECTION OF DIRECTOR: IRVIN W. MALONEY Mgmt For Against Against 9.0 ELECTION OF DIRECTOR: RODOLFO SEGOVIA Mgmt For Against Against 10.0 ELECTION OF DIRECTOR: AZIZ D. SYRIANI Mgmt For Against Against 11.0 ELECTION OF DIRECTOR: ROSEMARY TOMICH Mgmt For Against Against 12.0 ELECTION OF DIRECTOR: WALTER L. WEISMAN Mgmt For Against Against 13.0 RATIFICATION OF SELECTION OF KPMG AS INDEPENDENT AUDITORS. Mgmt For For For 14.0 APPROVAL OF AMENDMENT TO 2005 LONG-TERM INCENTIVE PLAN. Mgmt For Against Against 15.0 SCIENTIFIC REPORT ON GLOBAL WARMING. ShrHldr Against Against For 16.0 ADVISORY VOTE TO RATIFY EXECUTIVE COMPENSATION. ShrHldr Against Against For 17.0 PERFORMANCE-BASED STOCK OPTIONS. ShrHldr Against Against For ORACLE CORPORATION Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 10/09/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JEFFREY O. HENLEY Mgmt For For For 1.2 DIRECTOR LAWRENCE J. ELLISON Mgmt For For For 1.3 DIRECTOR DONALD L. LUCAS Mgmt For For For 1.4 DIRECTOR MICHAEL J. BOSKIN Mgmt For For For 1.5 DIRECTOR JACK F. KEMP Mgmt For For For 1.6 DIRECTOR JEFFREY S. BERG Mgmt For For For 1.7 DIRECTOR SAFRA A. CATZ Mgmt For For For 1.8 DIRECTOR HECTOR GARCIA-MOLINA Mgmt For For For 1.9 DIRECTOR H. RAYMOND BINGHAM Mgmt For For For 1.10 DIRECTOR CHARLES E. PHILLIPS, JR Mgmt For For For 1.11 DIRECTOR NAOMI O. SELIGMAN Mgmt For For For 2.0 PROPOSAL FOR THE APPROVAL OF THE ADOPTION OF THE FISCAL YEAR 2007 EXECUTIVE BONUS PLAN. Mgmt For Against Against 3.0 PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 31, 2007. Mgmt For For For 4.0 PROPOSAL FOR THE APPROVAL OF THE AMENDED AND RESTATED 1993 DIRECTORS' STOCK PLAN. Mgmt For Against Against PARKER-HANNIFIN CORPORATION Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/25/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ROBERT J. KOHLHEPP Mgmt For For For 1.2 DIRECTOR GIULIO MAZZALUPI Mgmt For For For 1.3 DIRECTOR KLAUS-PETER MUELLER Mgmt For For For 1.4 DIRECTOR MARKOS I. TAMBAKERAS Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FY07. Mgmt For For For 3.0 A SHAREHOLDER PROPOSAL TO DECLASSIFY THE ELECTION OF DIRECTORS. ShrHldr Against For Against PEPSICO, INC. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP9 713448108 05/02/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: D. DUBLON Mgmt For For For 2.0 ELECTION OF DIRECTOR: V.J. DZAU Mgmt For For For 3.0 ELECTION OF DIRECTOR: R.L. HUNT Mgmt For For For 4.0 ELECTION OF DIRECTOR: A. IBARGUEN Mgmt For For For 5.0 ELECTION OF DIRECTOR: A.C. MARTINEZ Mgmt For For For 6.0 ELECTION OF DIRECTOR: I.K. NOOYI Mgmt For For For 7.0 ELECTION OF DIRECTOR: S.P. ROCKEFELLER Mgmt For For For 8.0 ELECTION OF DIRECTOR: J.J. SCHIRO Mgmt For For For 9.0 ELECTION OF DIRECTOR: D. VASELLA Mgmt For For For 10.0 ELECTION OF DIRECTOR: M.D. WHITE Mgmt For For For 11.0 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Mgmt For For For 12.0 APPROVAL OF 2007 LONG-TERM INCENTIVE PLAN (PROXY STATEMENT P. 37) Mgmt For For For 13.0 SHAREHOLDER PROPOSAL- CHARITABLE CONTRIBUTIONS (PROXY STATEMENT P. 44) ShrHldr Against Against For PFIZER INC. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DENNIS A. AUSIELLO Mgmt For For For 1.2 DIRECTOR MICHAEL S. BROWN Mgmt For For For 1.3 DIRECTOR M. ANTHONY BURNS Mgmt For For For 1.4 DIRECTOR ROBERT N. BURT Mgmt For For For 1.5 DIRECTOR W. DON CORNWELL Mgmt For For For 1.6 DIRECTOR WILLIAM H. GRAY, III Mgmt For For For 1.7 DIRECTOR CONSTANCE J. HORNER Mgmt For For For 1.8 DIRECTOR WILLIAM R. HOWELL Mgmt For For For 1.9 DIRECTOR JEFFREY B. KINDLER Mgmt For For For 1.10 DIRECTOR GEORGE A. LORCH Mgmt For For For 1.11 DIRECTOR DANA G. MEAD Mgmt For For For 1.12 DIRECTOR WILLIAM C. STEERE, JR. Mgmt For For For 2.0 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING. ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL REQUESTING A REPORT ON THE RATIONALE FOR EXPORTING ANIMAL EXPERIMENTATION. ShrHldr Against Against For 5.0 SHAREHOLDER PROPOSAL REQUESTING A REPORT ON THE FEASIBILITY OF AMENDING PFIZER'S CORPORATE POLICY ON LABORATORY ANIMAL CARE AND USE. ShrHldr Against Against For 6.0 SHAREHOLDER PROPOSAL RELATING TO QUALIFICATIONS FOR DIRECTOR NOMINEES. ShrHldr Against Against For Philips Electronics Nv Ticker Security ID: Meeting Date Meeting Status ISIN NL0000009538 03/29/2007 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Speech President Mgmt 2.1 Approve Financial Statements and Statutory Reports Mgmt For For For 2.2 Receive Explanation on Company's Reserves and Dividend Policy Mgmt 2.3 Approve Allocation of Income and Dividends of EUR 0.60 per Share Mgmt For For For 2.4 Approve Discharge of Management Board Mgmt For For For 2.5 Approve Discharge of Supervisory Board Mgmt For For For 3.1 Reelect G.J. Kleisterlee to Management Board Mgmt For For For 3.2 Reelect G.H.A. Dutine to Management Board Mgmt For For For 3.3 Elect S.H. Ruschowski to Management Board Mgmt For For For 4.1 Reelect J-M. Hessels to Supervisory Board Mgmt For For For 4.2 Reelect C.J.A. van Lede to Supervisory Board Mgmt For For For 4.3 Reelect J.M. Thompson to Supervisory Board Mgmt For For For 4.4 Elect H. von Prondzynski to Supervisory Board Mgmt For For For 5.0 Proposal to Amend the Long-Term Incentive Plan Mgmt For For For 6.0 Proposal to Amend the Remuneration Policy of Management Board Mgmt For For For 7.1 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Mgmt For Against Against 7.2 Authorize Board to Exclude Preemptive Rights from Issuance Under Item 7a Mgmt For Against Against 8.0 Authorize Repurchase of Up to Ten Percent of Issued Share Capital Mgmt For For For 9.0 Other Business (Non-Voting) Mgmt Philips Electronics Nv Ticker Security ID: Meeting Date Meeting Status ISIN NL0000009538 10/25/2006 Voted Meeting Type Country of Trade Special Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Cancel Company Treasury Shares Mgmt For For For 2.0 Authorize Repurchase of Up to Ten Percent of Issued Share Capital Mgmt For For For 3.0 Cancel Additional Company Treasury Shares Mgmt For For For 4.0 Authorize Additional Share Repurchase Program Mgmt For For For QUALCOMM INCORPORATED Ticker Security ID: Meeting Date Meeting Status QCOM CUSIP9 747525103 03/13/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR BARBARA T. ALEXANDER Mgmt For For For 1.2 DIRECTOR RAYMOND V. DITTAMORE Mgmt For For For 1.3 DIRECTOR IRWIN MARK JACOBS Mgmt For For For 1.4 DIRECTOR SHERRY LANSING Mgmt For For For 1.5 DIRECTOR PETER M. SACERDOTE Mgmt For For For 1.6 DIRECTOR MARC I. STERN Mgmt For For For 2.0 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS FOR THE COMPANY'S FISCAL YEAR ENDING SEPTEMBER 30, 2007. Mgmt For For For ROHM AND HAAS COMPANY Ticker Security ID: Meeting Date Meeting Status ROH CUSIP9 775371107 05/07/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: W.J. AVERY Mgmt For For For 2.0 ELECTION OF DIRECTOR: R.L. GUPTA Mgmt For For For 3.0 ELECTION OF DIRECTOR: D.W. HAAS Mgmt For For For 4.0 ELECTION OF DIRECTOR: T.W. HAAS Mgmt For For For 5.0 ELECTION OF DIRECTOR: R.L. KEYSER Mgmt For For For 6.0 ELECTION OF DIRECTOR: R.J. MILLS Mgmt For For For 7.0 ELECTION OF DIRECTOR: S.O. MOOSE Mgmt For For For 8.0 ELECTION OF DIRECTOR: G.S. OMENN Mgmt For For For 9.0 ELECTION OF DIRECTOR: G.L. ROGERS Mgmt For For For 10.0 ELECTION OF DIRECTOR: R.H. SCHMITZ Mgmt For For For 11.0 ELECTION OF DIRECTOR: G.M. WHITESIDES Mgmt For For For 12.0 ELECTION OF DIRECTOR: M.C. WHITTINGTON Mgmt For For For 13.0 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS ROHM AND HAAS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For ROYAL DUTCH SHELL PLC Ticker Security ID: Meeting Date Meeting Status RDS.A CUSIP9 780259206 05/15/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ADOPTION OF ANNUAL REPORT AND ACCOUNTS Mgmt For For For 2.0 APPROVAL OF REMUNERATION REPORT Mgmt For For For 3.0 ELECTION OF RIJKMAN GROENINK AS A DIRECTOR OF THE COMPANY Mgmt For For For 4.0 RE-ELECTION OF MALCOLM BRINDED AS A DIRECTOR OF THE COMPANY Mgmt For For For 5.0 RE-ELECTION OF LINDA COOK AS A DIRECTOR OF THE COMPANY Mgmt For For For 6.0 RE-ELECTION OF MAARTEN VAN DEN BERGH AS A DIRECTOR OF THE COMPANY Mgmt For For For 7.0 RE-ELECTION OF NINA HENDERSON AS A DIRECTOR OF THE COMPANY Mgmt For For For 8.0 RE-ELECTION OF CHRISTINE MORIN-POSTEL AS A DIRECTOR OF THE COMPANY Mgmt For For For 9.0 RE-APPOINTMENT OF AUDITORS Mgmt For For For 10.0 REMUNERATION OF AUDITORS Mgmt For For For 11.0 AUTHORITY TO ALLOT SHARES Mgmt For For For 12.0 DISAPPLICATION OF PRE-EMPTION RIGHTS Mgmt For For For 13.0 AUTHORITY TO PURCHASE OWN SHARES Mgmt For For For 14.0 AUTHORITY FOR CERTAIN DONATIONS AND EXPENDITURE Mgmt For For For ROYAL PHILIPS ELECTRONICS Ticker Security ID: Meeting Date Meeting Status CINS N6817P109 10/25/2006 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 BLOCKING IS NOT A REQUIREMENT IMPOSED BY ROYAL PHILIPS ELECTRONICS. PLEASE NOTE THAT BLOCKING CONDITIONS MAY APPLY, HOWEVER, DEPENDING ON THE SYSTEMS OF THE CUSTODIAN BANK(S). IF APPLIED, BLOCKING CONDITIONS WILL BE RELAXED AS THEY ARE LIMITED TO THE PERI 2.0 Proposal to cancel common shares in the share capital of the Company repurchased or to be repurchased by the Company. The number of shares that will be cancelled shall be determined by the Board of Management but shall not exceed ten percent of the issued For 3.0 Proposal to authorize the Board of Management as of the date the cancellation of shares referred to in item 1 has become effective until April 26, 2008, within the limits of the law and the Articles of Association, to acquire for valuable consideration, o For 4.0 Proposal to cancel common shares in the share capital of the Company to be repurchased by the Company following the cancellation of the common shares as referred to under item 1.The number of shares that will be cancelled shall be determined by the Board For 5.0 Proposal to authorize the Board of Management as of the date the cancellation of shares as referred to under item 3 has become effective until April 26, 2008, within the limits of the law and the Articles of Association, to acquire for valuable considerat For Sanofi-Aventis (formerly Sanofi-Synthelabo) Ticker Security ID: Meeting Date Meeting Status ISIN FR0000120578 05/31/2007 Voted Meeting Type Country of Trade Annual/Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Approve Financial Statements and Statutory Reports Mgmt For For For 2.0 Accept Consolidated Financial Statements and Statutory Reports Mgmt For For For 3.0 Approve Allocation of Income and Dividends of EUR 1.75 per Share Mgmt For For For 4.0 Approve Special Auditors' Report Regarding Related-Party Transactions Mgmt For For For 5.0 Reelect Gerard Van Kemmel as Director Mgmt For For For 6.0 Authorize Repurchase of Up to Ten Percent of Issued Share Capital Mgmt For Against Against 7.0 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.4 Billion Mgmt For For For 8.0 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 800 Million Mgmt For Against Against 9.0 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value Mgmt For For For 10.0 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Mgmt For Against Against 11.0 Amend Employee Savings-Related Share Purchase Plan Mgmt For For For 12.0 Approve Stock Option Plans Grants Mgmt For For For 13.0 Authorize up to 1 Percent of Issued Capital for Use in Restricted Stock Plan Mgmt For For For 14.0 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Mgmt For For For 15.0 Allow Board to Use Authorizations and Delegations Granted in Items 6 to 14 Above in the Event of a Public Tender Offer Mgmt For Against Against 16.0 Amend Articles of Association Re: Attend and Vote to the General Meetings through Videoconference and Telecommunication Mgmt For For For 17.0 Authorize Filing of Required Documents/Other Formalities Mgmt For For For SCHERING-PLOUGH CORPORATION Ticker Security ID: Meeting Date Meeting Status SGP CUSIP9 806605101 05/18/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR HANS W. BECHERER Mgmt For For For 1.2 DIRECTOR THOMAS J. COLLIGAN Mgmt For For For 1.3 DIRECTOR FRED HASSAN Mgmt For For For 1.4 DIRECTOR C. ROBERT KIDDER Mgmt For For For 1.5 DIRECTOR PHILIP LEDER, M.D. Mgmt For For For 1.6 DIRECTOR EUGENE R. MCGRATH Mgmt For For For 1.7 DIRECTOR CARL E. MUNDY, JR. Mgmt For For For 1.8 DIRECTOR ANTONIO M. PEREZ Mgmt For For For 1.9 DIRECTOR PATRICIA F. RUSSO Mgmt For For For 1.10 DIRECTOR JACK L. STAHL Mgmt For For For 1.11 DIRECTOR KATHRYN C. TURNER Mgmt For For For 1.12 DIRECTOR ROBERT F.W. VAN OORDT Mgmt For For For 1.13 DIRECTOR ARTHUR F. WEINBACH Mgmt For For For 2.0 RATIFY THE DESIGNATION OF DELOITTE & TOUCHE LLP TO AUDIT THE BOOKS AND ACCOUNTS FOR 2007 Mgmt For For For 3.0 APPROVE AMENDMENTS TO THE CERTIFICATE OF INCORPORATION AND BY-LAWS TO REDUCE SHAREHOLDER SUPERMAJORITY VOTE REQUIREMENTS TO A MAJORITY VOTE Mgmt For For For 4.0 APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO ELECT DIRECTORS BY A MAJORITY VOTE RATHER THAN A PLURALITY VOTE Mgmt For For For 5.0 SHAREHOLDER PROPOSAL RELATING TO EQUITY GRANTS ShrHldr Against Against For SCHLUMBERGER LIMITED (SCHLUMBERGER N Ticker Security ID: Meeting Date Meeting Status SLB CUSIP9 806857108 04/11/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR P. CAMUS Mgmt For For For 1.2 DIRECTOR J.S. GORELICK Mgmt For For For 1.3 DIRECTOR A. GOULD Mgmt For For For 1.4 DIRECTOR T. ISAAC Mgmt For For For 1.5 DIRECTOR N. KUDRYAVTSEV Mgmt For For For 1.6 DIRECTOR A. LAJOUS Mgmt For For For 1.7 DIRECTOR M.E. MARKS Mgmt For For For 1.8 DIRECTOR D. PRIMAT Mgmt For For For 1.9 DIRECTOR L.R. REIF Mgmt For For For 1.10 DIRECTOR T.I. SANDVOLD Mgmt For For For 1.11 DIRECTOR N. SEYDOUX Mgmt For For For 1.12 DIRECTOR L.G. STUNTZ Mgmt For For For 1.13 DIRECTOR R. TALWAR Mgmt For For For 2.0 ADOPTION AND APPROVAL OF FINANCIALS AND DIVIDENDS. Mgmt For For For 3.0 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For Societe Generale Ticker Security ID: Meeting Date Meeting Status ISIN FR0000130809 05/14/2007 Voted Meeting Type Country of Trade Annual/Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Approve Financial Statements and Statutory Reports Mgmt For For For 2.0 Approve Allocation of Income and Dividends of EUR 5.20 per Share Mgmt For For For 3.0 Accept Consolidated Financial Statements and Statutory Reports Mgmt For For For 4.0 Approve Transaction with a Related-Party Mgmt For For For 5.0 Approve Special Auditors' Report Regarding Related-Party Transactions Mgmt For For For 6.0 Reelect Daniel Bouton as Director Mgmt For For For 7.0 Reelect Anthony Wyand as Director Mgmt For For For 8.0 Elect Jean-Martin Folz as Director Mgmt For For For 9.0 Approve Remuneration of Directors in the Aggregate Amount of EUR 780,000 Mgmt For For For 10.0 Authorize Repurchase of Up to Ten Percent of Issued Share Capital Mgmt For For For 11.0 Amend Articles of Association Re: Record Date Mgmt For For For 12.0 Amend Articles Re: Director Holding Mgmt For For For 13.0 Authorize Filing of Required Documents/Other Formalities Mgmt For For For Sony Corp. Ticker Security ID: Meeting Date Meeting Status ISIN JP3435000009 06/21/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Director Howard Stringer Mgmt For For For 1.2 Elect Director Ryoji Chubachi Mgmt For For For 1.3 Elect Director Katsumi Ihara Mgmt For For For 1.4 Elect Director Akishige Okada Mgmt For For For 1.5 Elect Director Hirobumi Kawano Mgmt For For For 1.6 Elect Director Yotaro Kobayashi Mgmt For For For 1.7 Elect Director Sakie Tachibana Fukushima Mgmt For For For 1.8 Elect Director Yoshihiko Miyauchi Mgmt For For For 1.9 Elect Director Yoshiaki Yamauchi Mgmt For For For 1.10 Elect Director Peter Bonfield Mgmt For For For 1.11 Elect Director Fueo Sumita Mgmt For For For 1.12 Elect Director Fujio Cho Mgmt For For For 1.13 Elect Director Ned Lautenbach Mgmt For For For 1.14 Elect Director Ryuji Yasuda Mgmt For For For 2.0 Appoint External Audit Firm Mgmt For For For 3.0 Approve Executive Stock Option Plan Mgmt For For For 4.0 Amend Articles to Require Disclosure of Individual Director Compensation Levels ShrHldr Against Against For SOUTHWEST AIRLINES CO. Ticker Security ID: Meeting Date Meeting Status LUV CUSIP9 844741108 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR COLLEEN C. BARRETT Mgmt For For For 1.2 DIRECTOR DAVID W. BIEGLER Mgmt For For For 1.3 DIRECTOR LOUIS E. CALDERA Mgmt For For For 1.4 DIRECTOR C. WEBB CROCKETT Mgmt For For For 1.5 DIRECTOR WILLIAM H. CUNNINGHAM Mgmt For For For 1.6 DIRECTOR TRAVIS C. JOHNSON Mgmt For For For 1.7 DIRECTOR HERBERT D. KELLEHER Mgmt For For For 1.8 DIRECTOR GARY C. KELLY Mgmt For For For 1.9 DIRECTOR NANCY B. LOEFFLER Mgmt For For For 1.10 DIRECTOR JOHN T. MONTFORD Mgmt For For For 2.0 APPROVAL OF AN AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS Mgmt For For For 3.0 APPROVAL OF THE SOUTHWEST AIRLINES CO. 2 Mgmt For For For 4.0 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007 Mgmt For For For 5.0 APPROVAL OF A SHAREHOLDER PROPOSAL TO ADOPT A SIMPLE MAJORITY VOTE WITH RESPECT TO CERTAIN MATTERS ShrHldr Against Against For SPRINT NEXTEL CORPORATION Ticker Security ID: Meeting Date Meeting Status S CUSIP9 852061100 05/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: KEITH J. BANE Mgmt For For For 2.0 ELECTION OF DIRECTOR: ROBERT R. BENNETT Mgmt For For For 3.0 ELECTION OF DIRECTOR: GORDON M. BETHUNE Mgmt For For For 4.0 ELECTION OF DIRECTOR: FRANK M. DRENDEL Mgmt For For For 5.0 ELECTION OF DIRECTOR: GARY D. FORSEE Mgmt For For For 6.0 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Mgmt For For For 7.0 ELECTION OF DIRECTOR: V. JANET HILL Mgmt For For For 8.0 ELECTION OF DIRECTOR: IRVINE O. HOCKADAY, JR. Mgmt For For For 9.0 ELECTION OF DIRECTOR: LINDA KOCH LORIMER Mgmt For For For 10.0 ELECTION OF DIRECTOR: WILLIAM H. SWANSON Mgmt For For For 11.0 TO RATIFY APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SPRINT NEXTEL FOR 2007. Mgmt For For For 12.0 TO APPROVE THE 2 Mgmt For For For 13.0 SHAREHOLDER PROPOSAL CONCERNING ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. ShrHldr Against Against For STRYKER CORPORATION Ticker Security ID: Meeting Date Meeting Status SYK CUSIP9 863667101 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JOHN W. BROWN Mgmt For For For 1.2 DIRECTOR HOWARD E. COX, JR. Mgmt For For For 1.3 DIRECTOR DONALD M. ENGELMAN Mgmt For For For 1.4 DIRECTOR JEROME H. GROSSMAN Mgmt For For For 1.5 DIRECTOR LOUISE L. FRANCESCONI Mgmt For For For 1.6 DIRECTOR STEPHEN P. MACMILLAN Mgmt For For For 1.7 DIRECTOR WILLIAM U. PARFET Mgmt For For For 1.8 DIRECTOR RONDA E. STRYKER Mgmt For For For 2.0 APPROVAL OF THE EXECUTIVE BONUS PLAN. Mgmt For For For 3.0 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2007. Mgmt For For For 4.0 SHAREHOLDER PROPOSAL REGARDING GRANTING OF PERFORMANCE-VESTING SHARES TO SENIOR EXECUTIVES. ShrHldr Against Against For SUNTRUST BANKS, INC. Ticker Security ID: Meeting Date Meeting Status STI CUSIP9 867914103 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ROBERT M. BEALL, II* Mgmt For For For 1.2 DIRECTOR JEFFREY C. CROWE* Mgmt For For For 1.3 DIRECTOR J. HICKS LANIER* Mgmt For For For 1.4 DIRECTOR LARRY L. PRINCE* Mgmt For For For 1.5 DIRECTOR FRANK S. ROYAL, M.D.* Mgmt For For For 1.6 DIRECTOR PHAIL WYNN, JR.* Mgmt For For For 1.7 DIRECTOR JAMES M. WELLS III** Mgmt For For For 2.0 PROPOSAL TO AMEND THE ARTICLES OF INCORPORATION OF THE COMPANY REGARDING THE RIGHTS AND PREFERENCES OF PREFERRED STOCK. Mgmt For For For 3.0 PROPOSAL TO AMEND THE BYLAWS OF THE COMPANY TO PROVIDE THAT DIRECTORS BE ELECTED ANNUALLY. Mgmt For For For 4.0 SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING FOR THE ELECTION OF DIRECTORS. ShrHldr Against Against For 5.0 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2007. Mgmt For For For TARGET CORPORATION Ticker Security ID: Meeting Date Meeting Status TGT CUSIP9 87612E106 05/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR CALVIN DARDEN Mgmt For For For 1.2 DIRECTOR ANNE M. MULCAHY Mgmt For For For 1.3 DIRECTOR STEPHEN W. SANGER Mgmt For For For 1.4 DIRECTOR GREGG W. STEINHAFEL Mgmt For For For 2.0 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 COMPANY PROPOSAL TO APPROVE THE OFFICER SHORT-TERM INCENTIVE PLAN. Mgmt For For For 4.0 COMPANY PROPOSAL TO APPROVE AN AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION TO REQUIRE A MAJORITY VOTE FOR THE ELECTION OF DIRECTORS. Mgmt For For For 5.0 SHAREHOLDER PROPOSAL REGARDING ADDITIONAL DISCLOSURE OF POLITICAL CONTRIBUTIONS. ShrHldr Against Against For TEXAS INSTRUMENTS INCORPORATED Ticker Security ID: Meeting Date Meeting Status TXN CUSIP9 882508104 04/19/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: J.R. ADAMS. Mgmt For For For 2.0 ELECTION OF DIRECTOR: D.L. BOREN. Mgmt For For For 3.0 ELECTION OF DIRECTOR: D.A. CARP. Mgmt For For For 4.0 ELECTION OF DIRECTOR: C.S. COX. Mgmt For For For 5.0 ELECTION OF DIRECTOR: T.J. ENGIBOUS. Mgmt For For For 6.0 ELECTION OF DIRECTOR: D.R. GOODE. Mgmt For For For 7.0 ELECTION OF DIRECTOR: P.H. PATSLEY. Mgmt For For For 8.0 ELECTION OF DIRECTOR: W.R. SANDERS. Mgmt For For For 9.0 ELECTION OF DIRECTOR: R.J. SIMMONS. Mgmt For For For 10.0 ELECTION OF DIRECTOR: R.K. TEMPLETON. Mgmt For For For 11.0 ELECTION OF DIRECTOR: C.T. WHITMAN. Mgmt For For For 12.0 BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For THE COCA-COLA COMPANY Ticker Security ID: Meeting Date Meeting Status KO CUSIP9 191216100 04/18/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: HERBERT A. ALLEN Mgmt For For For 2.0 ELECTION OF DIRECTOR: RONALD W. ALLEN Mgmt For For For 3.0 ELECTION OF DIRECTOR: CATHLEEN P. BLACK Mgmt For For For 4.0 ELECTION OF DIRECTOR: BARRY DILLER Mgmt For For For 5.0 ELECTION OF DIRECTOR: E. NEVILLE ISDELL Mgmt For For For 6.0 ELECTION OF DIRECTOR: DONALD R. KEOUGH Mgmt For For For 7.0 ELECTION OF DIRECTOR: DONALD F. MCHENRY Mgmt For For For 8.0 ELECTION OF DIRECTOR: SAM NUNN Mgmt For For For 9.0 ELECTION OF DIRECTOR: JAMES D. ROBINSON III Mgmt For For For 10.0 ELECTION OF DIRECTOR: PETER V. UEBERROTH Mgmt For For For 11.0 ELECTION OF DIRECTOR: JAMES B. WILLIAMS Mgmt For For For 12.0 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Mgmt For For For 13.0 APPROVAL OF THE PERFORMANCE INCENTIVE PLAN OF THE COCA-COLA COMPANY Mgmt For For For 14.0 SHAREOWNER PROPOSAL REGARDING MANAGEMENT COMPENSATION ShrHldr Against Against For 15.0 SHAREOWNER PROPOSAL REGARDING AN ADVISORY VOTE ON THE COMPENSATION COMMITTEE REPORT ShrHldr Against Against For 16.0 SHAREOWNER PROPOSAL REGARDING CHEMICAL AND BIOLOGICAL TESTING ShrHldr Against Against For 17.0 SHAREOWNER PROPOSAL REGARDING STUDY AND REPORT ON EXTRACTION OF WATER IN INDIA ShrHldr Against Against For 18.0 SHAREOWNER PROPOSAL REGARDING RESTRICTED STOCK ShrHldr Against Against For THE DOW CHEMICAL COMPANY Ticker Security ID: Meeting Date Meeting Status DOW CUSIP9 260543103 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ARNOLD A. ALLEMANG Mgmt For For For 1.2 DIRECTOR JACQUELINE K. BARTON Mgmt For For For 1.3 DIRECTOR JAMES A. BELL Mgmt For For For 1.4 DIRECTOR JEFF M. FETTIG Mgmt For For For 1.5 DIRECTOR BARBARA H. FRANKLIN Mgmt For For For 1.6 DIRECTOR JOHN B. HESS Mgmt For For For 1.7 DIRECTOR ANDREW N. LIVERIS Mgmt For For For 1.8 DIRECTOR GEOFFERY E. MERSZEI Mgmt For For For 1.9 DIRECTOR WITHDRAWN Mgmt For For For 1.10 DIRECTOR JAMES M. RINGLER Mgmt For For For 1.11 DIRECTOR RUTH G. SHAW Mgmt For For For 1.12 DIRECTOR PAUL G. STERN Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 AMENDMENT OF THE RESTATED CERTIFICATE OF INCORPORATION. Mgmt For For For 4.0 STOCKHOLDER PROPOSAL ON BHOPAL. ShrHldr Against Against For 5.0 STOCKHOLDER PROPOSAL ON GENETICALLY ENGINEERED SEED. ShrHldr Against Against For 6.0 STOCKHOLDER PROPOSAL ON ENVIRONMENTAL REMEDIATION IN THE MIDLAND AREA. ShrHldr Against Against For 7.0 STOCKHOLDER PROPOSAL ON CHEMICALS WITH LINKS TO RESPIRATORY PROBLEMS. ShrHldr Against Against For THE HOME DEPOT, INC. Ticker Security ID: Meeting Date Meeting Status HD CUSIP9 437076102 05/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: DAVID H. BATCHELDER Mgmt For For For 2.0 ELECTION OF DIRECTOR: FRANCIS S. BLAKE Mgmt For For For 3.0 ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Mgmt For For For 4.0 ELECTION OF DIRECTOR: JOHN L. CLENDENIN Mgmt For For For 5.0 ELECTION OF DIRECTOR: CLAUDIO X. GONZALEZ Mgmt For For For 6.0 ELECTION OF DIRECTOR: MILLEDGE A. HART, III Mgmt For For For 7.0 ELECTION OF DIRECTOR: BONNIE G. HILL Mgmt For For For 8.0 ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Mgmt For For For 9.0 ELECTION OF DIRECTOR: HELEN JOHNSON-LEIPOLD Mgmt For For For 10.0 ELECTION OF DIRECTOR: LAWRENCE R. JOHNSTON Mgmt For For For 11.0 ELECTION OF DIRECTOR: KENNETH G. LANGONE Mgmt For For For 12.0 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING FEBRUARY 3, 2008 Mgmt For For For 13.0 SHAREHOLDER PROPOSAL REGARDING POISON PILL IMPLEMENTATION ShrHldr Against For Against 14.0 SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT DISCLOSURE ShrHldr Against Against For 15.0 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE OFFICER COMPENSATION ShrHldr Against Against For 16.0 SHAREHOLDER PROPOSAL REGARDING MANAGEMENT BONUSES ShrHldr Against Against For 17.0 SHAREHOLDER PROPOSAL REGARDING RETIREMENT BENEFITS ShrHldr Against Against For 18.0 SHAREHOLDER PROPOSAL REGARDING EQUITY COMPENSATION ShrHldr Against Against For 19.0 SHAREHOLDER PROPOSAL REGARDING PAY-FOR-SUPERIOR PERFORMANCE ShrHldr Against Against For 20.0 SHAREHOLDER PROPOSAL REGARDING POLITICAL NONPARTISANSHIP ShrHldr Against Against For 21.0 SHAREHOLDER PROPOSAL REGARDING CHAIRMAN AND CEO ShrHldr Against Against For THE TRAVELERS COMPANIES, INC. Ticker Security ID: Meeting Date Meeting Status TRV CUSIP9 89417E109 05/01/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ALAN L. BELLER Mgmt For For For 1.2 DIRECTOR JOHN H. DASBURG Mgmt For For For 1.3 DIRECTOR JANET M. DOLAN Mgmt For For For 1.4 DIRECTOR KENNETH M. DUBERSTEIN Mgmt For For For 1.5 DIRECTOR JAY S. FISHMAN Mgmt For For For 1.6 DIRECTOR LAWRENCE G. GRAEV Mgmt For For For 1.7 DIRECTOR PATRICIA L. HIGGINS Mgmt For For For 1.8 DIRECTOR THOMAS R. HODGSON Mgmt For For For 1.9 DIRECTOR C.L. KILLINGSWORTH, JR. Mgmt For For For 1.10 DIRECTOR ROBERT I. LIPP Mgmt For For For 1.11 DIRECTOR BLYTHE J. MCGARVIE Mgmt For For For 1.12 DIRECTOR GLEN D. NELSON, MD Mgmt For For For 1.13 DIRECTOR LAURIE J. THOMSEN Mgmt For For For 2.0 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS TRAVELERS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 PROPOSAL TO APPROVE AN AMENDMENT TO OUR ARTICLES OF INCORPORATION TO REQUIRE A MAJORITY VOTE FOR THE ELECTION OF DIRECTORS. Mgmt For For For THE WALT DISNEY COMPANY Ticker Security ID: Meeting Date Meeting Status DIS CUSIP9 254687106 03/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JOHN E. BRYSON Mgmt For For For 1.2 DIRECTOR JOHN S. CHEN Mgmt For For For 1.3 DIRECTOR JUDITH L. ESTRIN Mgmt For For For 1.4 DIRECTOR ROBERT A. IGER Mgmt For For For 1.5 DIRECTOR STEVEN P. JOBS Mgmt For For For 1.6 DIRECTOR FRED H. LANGHAMMER Mgmt For For For 1.7 DIRECTOR AYLWIN B. LEWIS Mgmt For For For 1.8 DIRECTOR MONICA C. LOZANO Mgmt For For For 1.9 DIRECTOR ROBERT W. MATSCHULLAT Mgmt For For For 1.10 DIRECTOR JOHN E. PEPPER, JR. Mgmt For For For 1.11 DIRECTOR ORIN C. SMITH Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2007. Mgmt For For For 3.0 TO APPROVE THE AMENDMENTS TO THE AMENDED AND RESTATED 2 PLAN. Mgmt For For For 4.0 TO APPROVE THE TERMS OF THE AMENDED AND RESTATED 2 PLAN. Mgmt For For For 5.0 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO GREENMAIL. ShrHldr Against For Against 6.0 TO APPROVE THE SHAREHOLDER PROPOSAL TO AMEND THE BYLAWS RELATING TO STOCKHOLDER RIGHTS PLANS. ShrHldr Against For Against TIME WARNER INC. Ticker Security ID: Meeting Date Meeting Status TWX CUSIP9 887317105 05/18/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JAMES L. BARKSDALE Mgmt For For For 1.2 DIRECTOR JEFFREY L. BEWKES Mgmt For For For 1.3 DIRECTOR STEPHEN F. BOLLENBACH Mgmt For For For 1.4 DIRECTOR FRANK J. CAUFIELD Mgmt For For For 1.5 DIRECTOR ROBERT C. CLARK Mgmt For For For 1.6 DIRECTOR MATHIAS DOPFNER Mgmt For For For 1.7 DIRECTOR JESSICA P. EINHORN Mgmt For For For 1.8 DIRECTOR REUBEN MARK Mgmt For For For 1.9 DIRECTOR MICHAEL A. MILES Mgmt For For For 1.10 DIRECTOR KENNETH J. NOVACK Mgmt For For For 1.11 DIRECTOR RICHARD D. PARSONS Mgmt For For For 1.12 DIRECTOR FRANCIS T. VINCENT, JR. Mgmt For For For 1.13 DIRECTOR DEBORAH C. WRIGHT Mgmt For For For 2.0 RATIFICATION OF AUDITORS. Mgmt For For For 3.0 COMPANY PROPOSAL TO AMEND THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE CERTAIN SUPER-MAJORITY VOTE REQUIREMENTS. Mgmt For For For 4.0 STOCKHOLDER PROPOSAL REGARDING ADVISORY RESOLUTION TO RATIFY COMPENSATION OF NAMED EXECUTIVE OFFICERS. ShrHldr Against Against For 5.0 STOCKHOLDER PROPOSAL REGARDING SEPARATION OF ROLES OF CHAIRMAN AND CEO. ShrHldr Against Against For 6.0 STOCKHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTE. ShrHldr Against For Against 7.0 STOCKHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS. ShrHldr Against Against For 8.0 STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER RATIFICATION OF DIRECTOR COMPENSATION WHEN A STOCKHOLDER RIGHTS PLAN HAS BEEN ADOPTED. ShrHldr Against Against For TOTAL S.A. Ticker Security ID: Meeting Date Meeting Status TOT CUSIP9 89151E109 05/11/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVAL OF PARENT COMPANY FINANCIAL STATEMENTS Mgmt For For For 2.0 APPROVAL OF CONSOLIDATED FINANCIAL STATEMENTS Mgmt For For For 3.0 ALLOCATION OF EARNINGS, DECLARATION OF DIVIDEND Mgmt For For For 4.0 AGREEMENTS COVERED BY ARTICLE L. 225-38 OF THE FRENCH COMMERCIAL CODE Mgmt For For For 5.0 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO TRADE SHARES OF THE COMPANY Mgmt For For For 6.0 RENEWAL OF THE APPOINTMENT OF MR. THIERRY DESMAREST AS A DIRECTOR Mgmt For For For 7.0 RENEWAL OF THE APPOINTMENT OF MR. THIERRY DE RUDDER AS A DIRECTOR Mgmt For For For 8.0 RENEWAL OF THE APPOINTMENT OF MR. SERGE TCHURUK AS A DIRECTOR Mgmt For For For 9.0 APPOINTMENT OF A DIRECTOR REPRESENTING EMPLOYEE SHAREHOLDERS IN APPLICATION OF ARTICLE 11 OF THE ARTICLES OF ASSOCIATION Mgmt For For For 10.0 APPOINTMENT OF A DIRECTOR REPRESENTING EMPLOYEE SHAREHOLDERS IN APPLICATION OF ARTICLE 11 OF THE ARTICLES OF ASSOCIATION ShrHldr Against Against For 11.0 APPOINTMENT OF A DIRECTOR REPRESENTING EMPLOYEE SHAREHOLDERS IN APPLICATION OF ARTICLE 11 OF THE ARTICLES OF ASSOCIATION ShrHldr Against Against For 12.0 DETERMINATION OF THE TOTAL AMOUNT OF DIRECTORS' COMPENSATION Mgmt For For For 13.0 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO CAPITAL WHILE MAINTAINING SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS Mgmt For For For 14.0 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO CAPITAL WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS Mgmt For Against Against 15.0 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE CAPITAL UNDER THE CONDITIONS PROVIDED FOR IN ARTICLE 443-5 OF THE FRENCH LABOR CODE Mgmt For For For 16.0 AUTHORIZATION TO GRANT SUBSCRIPTION OR PURCHASE OPTIONS FOR THE COMPANY'S STOCK TO CERTAIN EMPLOYEES OF THE GROUP AS WELL AS TO THE MANAGEMENT OF THE COMPANY OR OF OTHER GROUP COMPANIES Mgmt For For For 17.0 AUTHORIZATION TO BE GRANTED TO THE BOARD OF DIRECTORS TO REDUCE CAPITAL BY CANCELING SHARES Mgmt For For For 18.0 AMENDMENT OF ARTICLE 13, PARAGRAPH 2, OF THE COMPANY'S ARTICLES OF ASSOCIATION WITH REGARD TO THE METHODS THAT MAY BE USED TO PARTICIPATE IN BOARD OF DIRECTORS' MEETINGS Mgmt For For For 19.0 AMENDMENT OF ARTICLE 17-2 OF THE COMPANY'S ARTICLES OF ASSOCIATION TO TAKE INTO ACCOUNT NEW RULES FROM THE DECREE OF DECEMBER 11, 2 COMPANY'S BOOK-BASED SYSTEM FOR RECORDING SHARES FOR SHAREHOLDERS WISHING TO PARTICIPATE IN ANY FORM WHA Mgmt For For For 20.0 AMENDMENT OF ARTICLE 17-2 OF THE COMPANY'S ARTICLES OF ASSOCIATION TO TAKE INTO ACCOUNT RULES RELATING TO ELECTRONIC SIGNATURES IN THE EVENT OF A VOTE CAST VIA TELECOMMUNICATION Mgmt For For For 21.0 NEW PROCEDURE TO NOMINATE THE EMPLOYEE-SHAREHOLDER DIRECTOR TNA For 22.0 AUTHORIZATION TO GRANT RESTRICTED SHARES OF THE COMPANY TO GROUP EMPLOYEES TNA For 23.0 AMENDMENT OF ARTICLE 18, PARAGRAPH 7 OF THE COMPANY'S ARTICLES OF ASSOCIATION IN VIEW OF DELETING THE STATUTORY CLAUSE LIMITING VOTING RIGHTS TNA For Toyota Motor Corp. Ticker Security ID: Meeting Date Meeting Status ISIN JP3633400001 06/22/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Approve Allocation of Income, with a Final Dividend of JY 70 Mgmt For For For 2.1 Elect Director Mgmt For For For 2.2 Elect Director Mgmt For For For 2.3 Elect Director Mgmt For For For 2.4 Elect Director Mgmt For For For 2.5 Elect Director Mgmt For For For 2.6 Elect Director Mgmt For For For 2.7 Elect Director Mgmt For For For 2.8 Elect Director Mgmt For For For 2.9 Elect Director Mgmt For For For 2.10 Elect Director Mgmt For For For 2.11 Elect Director Mgmt For For For 2.12 Elect Director Mgmt For For For 2.13 Elect Director Mgmt For For For 2.14 Elect Director Mgmt For For For 2.15 Elect Director Mgmt For For For 2.16 Elect Director Mgmt For For For 2.17 Elect Director Mgmt For For For 2.18 Elect Director Mgmt For For For 2.19 Elect Director Mgmt For For For 2.20 Elect Director Mgmt For For For 2.21 Elect Director Mgmt For For For 2.22 Elect Director Mgmt For For For 2.23 Elect Director Mgmt For For For 2.24 Elect Director Mgmt For For For 2.25 Elect Director Mgmt For For For 2.26 Elect Director Mgmt For For For 2.27 Elect Director Mgmt For For For 2.28 Elect Director Mgmt For For For 2.29 Elect Director Mgmt For For For 2.30 Elect Director Mgmt For For For 3.1 Appoint Internal Statutory Auditor Mgmt For For For 3.2 Appoint Internal Statutory Auditor Mgmt For For For 3.3 Appoint Internal Statutory Auditor Mgmt For For For 3.4 Appoint Internal Statutory Auditor Mgmt For For For 4.0 Approve Appointment of External Audit Firm Mgmt For For For 5.0 Approve Executive Stock Option Plan Mgmt For For For 6.0 Authorize Share Repurchase Program Mgmt For For For 7.0 Approve Retirement Bonuses for Statutory Auditors Mgmt For Abstain NA 8.0 Approve Payment of Annual Bonuses to Directors and Statutory Auditors Mgmt For For For TYCO INTERNATIONAL LTD. Ticker Security ID: Meeting Date Meeting Status TYC CUSIP9 902124106 03/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DENNIS C. BLAIR Mgmt For For For 1.2 DIRECTOR EDWARD D. BREEN Mgmt For For For 1.3 DIRECTOR BRIAN DUPERREAULT Mgmt For For For 1.4 DIRECTOR BRUCE S. GORDON Mgmt For For For 1.5 DIRECTOR RAJIV L. GUPTA Mgmt For For For 1.6 DIRECTOR JOHN A. KROL Mgmt For For For 1.7 DIRECTOR H. CARL MCCALL Mgmt For For For 1.8 DIRECTOR BRENDAN R. O'NEILL Mgmt For For For 1.9 DIRECTOR WILLIAM S. STAVROPOULOS Mgmt For For For 1.10 DIRECTOR SANDRA S. WIJNBERG Mgmt For For For 1.11 DIRECTOR JEROME B. YORK Mgmt For For For 2.0 RE-APPOINTMENT OF DELOITTE & TOUCHE LLP AS TYCO'S INDEPENDENT AUDITORS AND AUTHORIZATION FOR THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SET THE AUDITORS' REMUNERATION. Mgmt For For For TYCO INTERNATIONAL LTD. Ticker Security ID: Meeting Date Meeting Status TYC CUSIP9 902124106 03/08/2007 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVAL OF REVERSE STOCK SPLIT OF THE COMPANY'S COMMON SHARES AT A SPLIT RATIO OF 1 FOR 4. Mgmt For For For 2.0 APPROVAL OF CONSEQUENTIAL AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED BYE-LAWS. Mgmt For For For U.S. BANCORP Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR V. BUYNISKI GLUCKMAN Mgmt For For For 1.2 DIRECTOR ARTHUR D. COLLINS, JR. Mgmt For For For 1.3 DIRECTOR OLIVIA F. KIRTLEY Mgmt For For For 1.4 DIRECTOR JERRY W. LEVIN Mgmt For For For 1.5 DIRECTOR RICHARD G. REITEN Mgmt For For For 2.0 RATIFY SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE 2007 FISCAL YEAR. Mgmt For For For 3.0 APPROVAL OF THE U.S. BANCORP 2 Mgmt For For For 4.0 APPROVAL OF AMENDMENT TO RESTATED CERTIFICATE OF INCORPORATION. Mgmt For For For 5.0 SHAREHOLDER PROPOSAL: ANNUAL RATIFICATION OF EXECUTIVE OFFICER COMPENSATION. ShrHldr Against Against For 6.0 SHAREHOLDER PROPOSAL: LIMIT BENEFITS PROVIDED UNDER OUR SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN. ShrHldr Against Against For UNILEVER N.V. Ticker Security ID: Meeting Date Meeting Status UN CUSIP9 904784709 05/15/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ADOPTION OF THE ANNUAL ACCOUNTS AND APPROPRIATION OF THE PROFIT FOR THE 2006 FINANCIAL YEAR. Mgmt For For For 2.0 DISCHARGE OF THE EXECUTIVE DIRECTORS. Mgmt For For For 3.0 DISCHARGE OF THE NON-EXECUTIVE DIRECTORS. Mgmt For For For 4.1 DIRECTOR PJ CESCAU* Mgmt For For For 4.2 DIRECTOR CJ VAN DER GRAAF* Mgmt For For For 4.3 DIRECTOR RD KUGLER* Mgmt For For For 4.4 DIRECTOR THE LORD BRITTAN** Mgmt For For For 4.5 DIRECTOR PROFESSOR W DIK** Mgmt For For For 4.6 DIRECTOR CE GOLDEN** Mgmt For For For 4.7 DIRECTOR DR BE GROTE** Mgmt For For For 4.8 DIRECTOR LORD SIMON** Mgmt For For For 4.9 DIRECTOR J-C SPINETTA** Mgmt For For For 4.10 DIRECTOR KJ STORM** Mgmt For For For 4.11 DIRECTOR J VAN DER VEER** Mgmt For For For 4.12 DIRECTOR PROF. G. BERGER** Mgmt For For For 4.13 DIRECTOR N MURTHY** Mgmt For For For 4.14 DIRECTOR H NYASULU** Mgmt For For For 4.15 DIRECTOR M TRESCHOW** Mgmt For For For 5.0 REMUNERATION OF EXECUTIVE DIRECTORS. Mgmt For For For 6.0 REMUNERATION OF NON-EXECUTIVE DIRECTORS. Mgmt For For For 7.0 ALTERATION TO THE ARTICLES OF ASSOCIATION. Mgmt For For For 8.0 APPOINTMENT OF AUDITORS CHARGED WITH THE AUDITING OF THE ANNUAL ACCOUNTS FOR THE 2007 FINANCIAL YEAR. Mgmt For For For 9.0 DESIGNATION OF THE BOARD OF DIRECTORS AS THE COMPANY BODY AUTHORIZED IN RESPECT OF THE ISSUE OF SHARES IN THE COMPANY. Mgmt For Against Against 10.0 AUTHORIZATION OF THE BOARD OF DIRECTORS TO PURCHASE SHARES IN THE COMPANY AND DEPOSITARY RECEIPTS THEREFOR. Mgmt For For For UNION PACIFIC CORPORATION Ticker Security ID: Meeting Date Meeting Status UNP CUSIP9 907818108 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR A.H. CARD, JR. Mgmt For For For 1.2 DIRECTOR E.B. DAVIS, JR. Mgmt For For For 1.3 DIRECTOR T.J. DONOHUE Mgmt For For For 1.4 DIRECTOR A.W. DUNHAM Mgmt For For For 1.5 DIRECTOR J.R. HOPE Mgmt For For For 1.6 DIRECTOR C.C. KRULAK Mgmt For For For 1.7 DIRECTOR M.W. MCCONNELL Mgmt For For For 1.8 DIRECTOR T.F. MCLARTY III Mgmt For For For 1.9 DIRECTOR S.R. ROGEL Mgmt For For For 1.10 DIRECTOR J.R. YOUNG Mgmt For For For 2.0 APPOINTMENT OF DELOITTE & TOUCHE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING. ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. ShrHldr Against Against For UNITED PARCEL SERVICE, INC. Ticker Security ID: Meeting Date Meeting Status UPS CUSIP9 911312106 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICHAEL J. BURNS Mgmt For For For 1.2 DIRECTOR D. SCOTT DAVIS Mgmt For For For 1.3 DIRECTOR STUART E. EIZENSTAT Mgmt For For For 1.4 DIRECTOR MICHAEL L. ESKEW Mgmt For For For 1.5 DIRECTOR JAMES P. KELLY Mgmt For For For 1.6 DIRECTOR ANN M. LIVERMORE Mgmt For For For 1.7 DIRECTOR VICTOR A. PELSON Mgmt For For For 1.8 DIRECTOR JOHN W. THOMPSON Mgmt For For For 1.9 DIRECTOR CAROL B. TOME Mgmt For For For 1.10 DIRECTOR BEN VERWAAYEN Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For For UNITED TECHNOLOGIES CORPORATION Ticker Security ID: Meeting Date Meeting Status UTX CUSIP9 913017109 04/11/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR LOUIS R. CHENEVERT Mgmt For For For 1.2 DIRECTOR GEORGE DAVID Mgmt For For For 1.3 DIRECTOR JOHN V. FARACI Mgmt For For For 1.4 DIRECTOR JEAN-PIERRE GARNIER Mgmt For For For 1.5 DIRECTOR JAMIE S. GORELICK Mgmt For For For 1.6 DIRECTOR CHARLES R. LEE Mgmt For For For 1.7 DIRECTOR RICHARD D. MCCORMICK Mgmt For For For 1.8 DIRECTOR HAROLD MCGRAW III Mgmt For For For 1.9 DIRECTOR RICHARD B. MYERS Mgmt For For For 1.10 DIRECTOR FRANK P. POPOFF Mgmt For For For 1.11 DIRECTOR H. PATRICK SWYGERT Mgmt For For For 1.12 DIRECTOR ANDRE VILLENEUVE Mgmt For For For 1.13 DIRECTOR H.A. WAGNER Mgmt For For For 1.14 DIRECTOR CHRISTINE TODD WHITMAN Mgmt For For For 2.0 APPOINTMENT OF INDEPENDENT AUDITORS FOR 2007 Mgmt For For For 3.0 SHAREOWNER PROPOSAL: DIRECTOR TERM LIMITS ShrHldr Against Against For 4.0 SHAREOWNER PROPOSAL: FOREIGN MILITARY SALES ShrHldr Against Against For 5.0 SHAREOWNER PROPOSAL: POLITICAL CONTRIBUTIONS ShrHldr Against Against For 6.0 SHAREOWNER PROPOSAL: ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION ShrHldr Against Against For 7.0 SHAREOWNER PROPOSAL: PAY-FOR-SUPERIOR-PERFORMANCE ShrHldr Against Against For VERIZON COMMUNICATIONS INC. Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: JAMES R. BARKER Mgmt For For For 2.0 ELECTION OF DIRECTOR: RICHARD L. CARRION Mgmt For For For 3.0 ELECTION OF DIRECTOR: M. FRANCES KEETH Mgmt For For For 4.0 ELECTION OF DIRECTOR: ROBERT W. LANE Mgmt For For For 5.0 ELECTION OF DIRECTOR: SANDRA O. MOOSE Mgmt For For For 6.0 ELECTION OF DIRECTOR: JOSEPH NEUBAUER Mgmt For For For 7.0 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Mgmt For For For 8.0 ELECTION OF DIRECTOR: THOMAS H. O'BRIEN Mgmt For For For 9.0 ELECTION OF DIRECTOR: CLARENCE OTIS, JR. Mgmt For For For 10.0 ELECTION OF DIRECTOR: HUGH B. PRICE Mgmt For For For 11.0 ELECTION OF DIRECTOR: IVAN G. SEIDENBERG Mgmt For For For 12.0 ELECTION OF DIRECTOR: WALTER V. SHIPLEY Mgmt For For For 13.0 ELECTION OF DIRECTOR: JOHN W. SNOW Mgmt For For For 14.0 ELECTION OF DIRECTOR: JOHN R. STAFFORD Mgmt For For For 15.0 ELECTION OF DIRECTOR: ROBERT D. STOREY Mgmt For For For 16.0 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 17.0 ELIMINATE STOCK OPTIONS ShrHldr Against Against For 18.0 SHAREHOLDER APPROVAL OF FUTURE SEVERANCE AGREEMENTS ShrHldr Against Against For 19.0 COMPENSATION CONSULTANT DISCLOSURE ShrHldr Against Against For 20.0 ADVISORY VOTE ON EXECUTIVE COMPENSATION ShrHldr Against Against For 21.0 LIMIT SERVICE ON OUTSIDE BOARDS ShrHldr Against Against For 22.0 SHAREHOLDER APPROVAL OF FUTURE POISON PILL ShrHldr Against Against For 23.0 REPORT ON CHARITABLE CONTRIBUTIONS ShrHldr Against Against For VIRGIN MEDIA INC Ticker Security ID: Meeting Date Meeting Status VMED CUSIP9 92769L101 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JEFFREY D. BENJAMIN Mgmt For For For 1.2 DIRECTOR DAVID ELSTEIN Mgmt For For For 1.3 DIRECTOR GORDON MCCALLUM Mgmt For For For 2.0 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Mgmt For For For 3.0 APPROVAL OF THE VIRGIN MEDIA 2 Mgmt For For For Vodafone Group PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0007192106 07/25/2006 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Approve Increase in Authorised Capital to GBP 9,900,050,000 and USD 7,800,000,000; Authorise Capitalisation up GBP 9,990,000,000; Issue Equity with Rights up to 66,600,000,hares; Capital Reorganisation; Amend Articles of Association Mgmt For For For Vodafone Group Plc Ticker Security ID: Meeting Date Meeting Status ISIN GB0007192106 07/25/2006 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Accept Financial Statements and Statutory Reports Mgmt For For For 2.0 Re-elect Sir John Bond as Director Mgmt For For For 3.0 Re-elect Arun Sarin as Director Mgmt For For For 4.0 Re-elect Thomas Geitner as Director Mgmt For For For 5.0 Re-elect Michael Boskin as Director Mgmt For For For 6.0 Re-elect Lord Broers as Director Mgmt For For For 7.0 Re-elect John Buchanan as Director Mgmt For For For 8.0 Re-elect Andy Halford as Director Mgmt For For For 9.0 Re-elect Jurgen Schrempp as Director Mgmt For For For 10.0 Re-elect Luc Vandevelde as Director Mgmt For For For 11.0 Elect Philip Yea as Director Mgmt For For For 12.0 Elect Anne Lauvergeon as Director Mgmt For For For 13.0 Elect Anthony Watson as Director Mgmt For For For 14.0 Approve Final Dividend of 3.87 Pence Per Ordinary Share Mgmt For For For 15.0 Approve Remuneration Report Mgmt For For For 16.0 Reappoint Deloitte & Touche LLP as Auditors of the Company Mgmt For For For 17.0 Authorise the Audit Committee to Fix Remuneration of Auditors Mgmt For For For 18.0 Adopt New Articles of Association Mgmt For For For 19.0 Authorise the Company and Any Company Which is or Becomes a Subsidiary of the Company to Make EU Political Organisation Donations up to GBP 50,000 and Incur EU Political Expenditure up to GBP 50,000 Mgmt For For For 20.0 Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 900,000,000 Mgmt For Against Against 21.0 Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 260,000,000 Mgmt For Against Against 22.0 Authorise 5,200,000,000 Ordinary Shares for Market Purchase Should the Special Resolution at the Extraordinary General Meeting on 25 July 2006 be Passed; Otherwise up to 6,000,000,000 Ordinary Shares Mgmt For For For VODAFONE GROUP PLC Ticker Security ID: Meeting Date Meeting Status CINS G93882101 07/25/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 PLEASE NOTE THAT THIS IS AN AGM. THANK YOU. 2.0 Receive the report of the Directors and the financial statements for the YE 31 MAR 2006 For 3.0 Re-elect Sir. John Bond as a Director of the Company, who retires voluntarily For 4.0 Re-elect Mr. Arun Sarin as a Director of the Company, who retires voluntarily For 5.0 Re-elect Mr. Thomas Geitner as a Director of the Company, who retires voluntarily For 6.0 Re-elect Dr. Michael Boskin as a Director of the Company, who retires voluntarily For 7.0 Re-elect Lord Broers as a Director of the Company, who retires voluntarily For 8.0 Re-elect Mr. John Buchanan as a Director of the Company, who retires voluntarily For 9.0 Re-elect Mr. Andy Halford as a Director of the Company, who retires voluntarily For 10.0 Re-elect Professor. Jurgen Schrempp as a Director of the Company, who retires voluntarily For 11.0 Re-elect Mr. Luc Vandevelde as a Director of the Company, who retires voluntarily For 12.0 Elect Mr. Phillip Yea as a Director of the Company, who retires in accordance with the Company's Articles of Association For 13.0 Elect Mr. Anne Lauvergeon as a Director of the Company, who retires in accordance with the Company's Articles of Association For 14.0 Elect Mr. Anthony Watson as a Director of the Company, who retires in accordance with the Company's Articles of Association For 15.0 Declare a final dividend recommended by the Directors of 3.87p per ordinary share for the YE 31 MAR 2006 payable on the ordinary shares of the Company to all the Members whose names appeared on the Register of Members on 09 JUN 2006 and that such dividend For 16.0 Approve the remuneration report of the Board for the year ended 31 MAR 2006 For 17.0 Re-appoint Deloitte & Touche LLP as the Auditors to the Company until the next AGM For 18.0 Authorize the Audit Committee to determine the remuneration of the Auditors For 19.0 Adopt the new Articles of Association to facilitate the establishment of a Corporate nominee service for the shareholders For 20.0 Authorize the Company and any Company which is or becomes a subsidiary of the Company during the period to which this Resolution relates, for the purposes of Part XA of the Companies Act 1985 to: i) make Donations to EU Political Organizations not exceedi For 21.0 Approve to renew the authority conferred on the Directors by Article 16.2 of the Company's Articles of Association for this purpose: the Section 80 amount be USD 900,000,000; and the prescribed period be the period ending on the date of the AGM in 2007 or Against 22.0 Approve, subject to the passing of Resolution 20, to renew the power conferred on the Directors by Article 16.3 of the Company's Articles of Association for the prescribed period specified in Resolution 20 and for such period the Section 89 amount be USD Against 23.0 Authorize the Company, for the purposes of Section 166 of the Companies Act 1985, to make market purchasesSection 163 of that Actof ordinary shares in the capital of the Company provided that: the maximum aggregate number of ordinary shares which may For 24.0 PLEASE NOTE THAT THIS IS A REVISION DUE TO CHANGE IN THE NUMBERING.IF YOU HAVE ALREADY SENT IN YOUR VOTES, PLEASE DO NOT RETURN THIS PROXY FORM UNLESS YOU DECIDE TO AMEND YOUR ORIGINAL INSTRUCTIONS.THANK YOU. VODAFONE GROUP PLC Ticker Security ID: Meeting Date Meeting Status CINS G93882101 07/25/2006 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Approve, conditional on the admission to the official listas specifiedin accordance with the Listing Rulesas specifiedand to trading on the London Stock Exchange plc's main market for listed securitiesin accordance with the rules of the London For WACHOVIA CORPORATION Ticker Security ID: Meeting Date Meeting Status WB CUSIP9 929903102 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ERNEST S. RADY*** Mgmt For For For 1.2 DIRECTOR JERRY GITT** Mgmt For For For 1.3 DIRECTOR JOHN T. CASTEEN, III* Mgmt For For For 1.4 DIRECTOR MARYELLEN C. HERRINGER* Mgmt For For For 1.5 DIRECTOR JOSEPH NEUBAUER* Mgmt For For For 1.6 DIRECTOR TIMOTHY D. PROCTOR* Mgmt For For For 1.7 DIRECTOR VAN L. RICHEY* Mgmt For For For 1.8 DIRECTOR DONA DAVIS YOUNG* Mgmt For For For 2.0 A WACHOVIA PROPOSAL TO AMEND WACHOVIA'S ARTICLES OF INCORPORATION TO ELIMINATE THE PROVISIONS CLASSIFYING THE TERMS OF ITS BOARD OF DIRECTORS. Mgmt For For For 3.0 A WACHOVIA PROPOSAL TO AMEND WACHOVIA'S ARTICLES OF INCORPORATION TO PROVIDE FOR MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS. Mgmt For For For 4.0 A WACHOVIA PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS AUDITORS FOR THE YEAR 2007. Mgmt For For For 5.0 A STOCKHOLDER PROPOSAL REGARDING NON-BINDING STOCKHOLDER VOTE RATIFYING EXECUTIVE COMPENSATION. ShrHldr Against Against For 6.0 A STOCKHOLDER PROPOSAL REGARDING QUALIFICATIONS OF DIRECTOR NOMINEES. ShrHldr Against Against For 7.0 A STOCKHOLDER PROPOSAL REGARDING REPORTING POLITICAL CONTRIBUTIONS. ShrHldr Against Against For 8.0 A STOCKHOLDER PROPOSAL REGARDING SEPARATING THE OFFICES OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER. ShrHldr Against Against For WACHOVIA CORPORATION Ticker Security ID: Meeting Date Meeting Status WB CUSIP9 929903102 08/31/2006 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 TO APPROVE THE ISSUANCE OF SHARES OF WACHOVIA COMMON STOCK AS CONSIDERATION IN THE PROPOSED MERGER OF GOLDEN WEST FINANCIAL CORPORATION WITH AND INTO A WHOLLY-OWNED SUBSIDIARY OF WACHOVIA, PURSUANT TO AN AGREEMENT AND PLAN OF MERGER, DATED AS OF MAY 7, 20 Mgmt For For For 2.0 TO APPROVE THE AMENDED AND RESTATED WACHOVIA CORPORATION 2 PLAN. Mgmt For For For WAL-MART STORES, INC. Ticker Security ID: Meeting Date Meeting Status WMT CUSIP9 931142103 06/01/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: AIDA M. ALVAREZ Mgmt For For For 2.0 ELECTION OF DIRECTOR: JAMES W. BREYER Mgmt For For For 3.0 ELECTION OF DIRECTOR: M. MICHELE BURNS Mgmt For For For 4.0 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Mgmt For For For 5.0 ELECTION OF DIRECTOR: ROGER C. CORBETT Mgmt For For For 6.0 ELECTION OF DIRECTOR: DOUGLAS N. DAFT Mgmt For For For 7.0 ELECTION OF DIRECTOR: DAVID D. GLASS Mgmt For For For 8.0 ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Mgmt For For For 9.0 ELECTION OF DIRECTOR: ALLEN I. QUESTROM Mgmt For For For 10.0 ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Mgmt For For For 11.0 ELECTION OF DIRECTOR: JACK C. SHEWMAKER Mgmt For For For 12.0 ELECTION OF DIRECTOR: JIM C. WALTON Mgmt For For For 13.0 ELECTION OF DIRECTOR: S. ROBSON WALTON Mgmt For For For 14.0 ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Mgmt For For For 15.0 ELECTION OF DIRECTOR: LINDA S. WOLF Mgmt For For For 16.0 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Mgmt For For For 17.0 CHARITABLE CONTRIBUTIONS REPORT ShrHldr Against Against For 18.0 UNIVERSAL HEALTH CARE POLICY ShrHldr Against Against For 19.0 PAY-FOR-SUPERIOR-PERFORMANCE ShrHldr Against Against For 20.0 EQUITY COMPENSATION GLASS CEILING ShrHldr Against Against For 21.0 COMPENSATION DISPARITY ShrHldr Against Against For 22.0 BUSINESS SOCIAL RESPONSIBILITY REPORT ShrHldr Against Against For 23.0 EXECUTIVE COMPENSATION VOTE ShrHldr Against Against For 24.0 POLITICAL CONTRIBUTIONS REPORT ShrHldr Against Against For 25.0 SOCIAL AND REPUTATION IMPACT REPORT ShrHldr Against Against For 26.0 CUMULATIVE VOTING ShrHldr Against For Against 27.0 QUALIFICATIONS FOR DIRECTOR NOMINEES ShrHldr Against Against For WALGREEN CO. Ticker Security ID: Meeting Date Meeting Status WAG CUSIP9 931422109 01/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID W. BERNAUER Mgmt For For For 1.2 DIRECTOR WILLIAM C. FOOTE Mgmt For For For 1.3 DIRECTOR JAMES J. HOWARD Mgmt For For For 1.4 DIRECTOR ALAN G. MCNALLY Mgmt For For For 1.5 DIRECTOR CORDELL REED Mgmt For For For 1.6 DIRECTOR JEFFREY A. REIN Mgmt For For For 1.7 DIRECTOR NANCY M. SCHLICHTING Mgmt For For For 1.8 DIRECTOR DAVID Y. SCHWARTZ Mgmt For For For 1.9 DIRECTOR JAMES A. SKINNER Mgmt For For For 1.10 DIRECTOR MARILOU M. VON FERSTEL Mgmt For For For 1.11 DIRECTOR CHARLES R. WALGREEN III Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 APPROVAL OF THE AMENDED AND RESTATED WALGREEN CO. RESTRICTED PERFORMANCE SHARE PLAN. Mgmt For For For WASHINGTON MUTUAL, INC. Ticker Security ID: Meeting Date Meeting Status WM CUSIP9 939322103 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ANNE V. FARRELL Mgmt For For For 1.2 DIRECTOR STEPHEN E. FRANK Mgmt For For For 1.3 DIRECTOR KERRY K. KILLINGER Mgmt For For For 1.4 DIRECTOR THOMAS C. LEPPERT Mgmt For For For 1.5 DIRECTOR CHARLES M. LILLIS Mgmt For For For 1.6 DIRECTOR PHILLIP D. MATTHEWS Mgmt For For For 1.7 DIRECTOR REGINA T. MONTOYA Mgmt For For For 1.8 DIRECTOR MICHAEL K. MURPHY Mgmt For For For 1.9 DIRECTOR MARGARET OSMER MCQUADE Mgmt For For For 1.10 DIRECTOR MARY E. PUGH Mgmt For For For 1.11 DIRECTOR WILLIAM G. REED, JR. Mgmt For For For 1.12 DIRECTOR ORIN C. SMITH Mgmt For For For 1.13 DIRECTOR JAMES H. STEVER Mgmt For For For 2.0 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR 2007 Mgmt For For For 3.0 SHAREHOLDER PROPOSAL RELATING TO THE COMPANY'S EXECUTIVE RETIREMENT PLAN POLICIES ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL RELATING TO THE COMPANY'S DIRECTOR ELECTION PROCESS ShrHldr Against Against For 5.0 SHAREHOLDER PROPOSAL RELATING TO THE COMPANY'S DIRECTOR NOMINEE QUALIFICATION REQUIREMENTS ShrHldr Against Against For WELLS FARGO & COMPANY Ticker Security ID: Meeting Date Meeting Status WFC CUSIP9 949746101 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: JOHN S. CHEN. Mgmt For For For 2.0 ELECTION OF DIRECTOR: LLOYD H. DEAN. Mgmt For For For 3.0 ELECTION OF DIRECTOR: SUSAN E. ENGEL. Mgmt For For For 4.0 ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Mgmt For For For 5.0 ELECTION OF DIRECTOR: ROBERT L. JOSS. Mgmt For For For 6.0 ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH. Mgmt For For For 7.0 ELECTION OF DIRECTOR: RICHARD D. MCCORMICK. Mgmt For For For 8.0 ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN. Mgmt For For For 9.0 ELECTION OF DIRECTOR: NICHOLAS G. MOORE. Mgmt For For For 10.0 ELECTION OF DIRECTOR: PHILIP J. QUIGLEY. Mgmt For For For 11.0 ELECTION OF DIRECTOR: DONALD B. RICE. Mgmt For For For 12.0 ELECTION OF DIRECTOR: JUDITH M. RUNSTAD. Mgmt For For For 13.0 ELECTION OF DIRECTOR: STEPHEN W. SANGER. Mgmt For For For 14.0 ELECTION OF DIRECTOR: SUSAN G. SWENSON. Mgmt For For For 15.0 ELECTION OF DIRECTOR: JOHN G. STUMPF. Mgmt For For For 16.0 ELECTION OF DIRECTOR: MICHAEL W. WRIGHT. Mgmt For For For 17.0 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2007. Mgmt For For For 18.0 STOCKHOLDER PROPOSAL REGARDING SEPARATION OF BOARD CHAIRMAN AND CEO POSITIONS. ShrHldr Against Against For 19.0 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. ShrHldr Against Against For 20.0 STOCKHOLDER PROPOSAL REGARDING ADOPTION OF A POLICY LIMITING BENEFITS UNDER SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN. ShrHldr Against Against For 21.0 STOCKHOLDER PROPOSAL REGARDING A REPORT ON HOME MORTGAGE DISCLOSURE ACT (HMDA) DATA. ShrHldr Against Against For 22.0 STOCKHOLDER PROPOSAL REGARDING EMISSION REDUCTION GOALS FOR WELLS FARGO AND ITS CUSTOMERS. ShrHldr Against Against For WEYERHAEUSER COMPANY Ticker Security ID: Meeting Date Meeting Status WY CUSIP9 962166104 04/19/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR STEVEN R. ROGEL Mgmt For For For 1.2 DIRECTOR DEBRA A. CAFARO Mgmt For For For 1.3 DIRECTOR RICHARD H. SINKFIELD Mgmt For For For 1.4 DIRECTOR D. MICHAEL STEUERT Mgmt For For For 1.5 DIRECTOR JAMES N. SULLIVAN Mgmt For For For 1.6 DIRECTOR KIM WILLIAMS Mgmt For For For 2.0 SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS ShrHldr Against Against For 3.0 SHAREHOLDER PROPOSAL ON MAJORITY VOTE ShrHldr Against For Against 4.0 SHAREHOLDER PROPOSAL ON WOOD SUPPLY ShrHldr Against Against For 5.0 APPROVAL, ON AN ADVISORY BASIS, OF THE APPOINTMENT OF AUDITORS Mgmt For For For YAHOO! INC. Ticker Security ID: Meeting Date Meeting Status YHOO CUSIP9 984332106 06/12/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: TERRY S. SEMEL Mgmt For Against Against 2.0 ELECTION OF DIRECTOR: JERRY YANG Mgmt For Against Against 3.0 ELECTION OF DIRECTOR: ROY J. BOSTOCK Mgmt For Against Against 4.0 ELECTION OF DIRECTOR: RONALD W. BURKLE Mgmt For Against Against 5.0 ELECTION OF DIRECTOR: ERIC HIPPEAU Mgmt For Against Against 6.0 ELECTION OF DIRECTOR: VYOMESH JOSHI Mgmt For Against Against 7.0 ELECTION OF DIRECTOR: ARTHUR H. KERN Mgmt For Against Against 8.0 ELECTION OF DIRECTOR: ROBERT A. KOTICK Mgmt For Against Against 9.0 ELECTION OF DIRECTOR: EDWARD R. KOZEL Mgmt For Against Against 10.0 ELECTION OF DIRECTOR: GARY L. WILSON Mgmt For Against Against 11.0 AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED 1 Mgmt For Against Against 12.0 AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED 1 PLAN. Mgmt For For For 13.0 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 14.0 STOCKHOLDER PROPOSAL REGARDING PAY-FOR-SUPERIOR-PERFORMANCE. ShrHldr Against Against For 15.0 STOCKHOLDER PROPOSAL REGARDING INTERNET CENSORSHIP. ShrHldr Against Against For 16.0 STOCKHOLDER PROPOSAL REGARDING BOARD COMMITTEE ON HUMAN RIGHTS. ShrHldr Against Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN BALANCED FUND, INC. (Registrant) By /s/ Robert G. O'Donnell Robert G. O'Donnell, Vice Chairman and Principal Executive Officer Date: August 28, 2007
